Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g579420g0518095828931.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 18, 2018

among

MICROCHIP TECHNOLOGY INCORPORATED

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., HSBC BANK USA,
N.A., BMO HARRIS BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, SUNTRUST BANK, MUFG
BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., FIFTH
THIRD BANK, ROYAL BANK OF CANADA, DBS BANK LTD., MIZUHO BANK, LTD., BNP PARIBAS
and THE BANK OF NOVA SCOTIA,

as Co-Syndication Agents

and

BBVA COMPASS and CITIZENS BANK, N.A.

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, MERRILL LYNCH PIERCE
FENNER & SMITH INCORPORATED, HSBC SECURITIES (USA) INC., BMO CAPITAL MARKETS
CORP., U.S. BANK NATIONAL ASSOCIATION, SUNTRUST ROBINSON HUMPHREY, INC., MUFG
BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., FIFTH
THIRD BANK, ROYAL BANK OF CANADA, DBS BANK LTD., MIZUHO BANK, LTD., BNP PARIBAS
SECURITIES CORP. and THE BANK OF NOVA SCOTIA,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     2  

SECTION 1.01. Defined Terms

     2  

SECTION 1.02. Classification of Loans and Borrowings

     41  

SECTION 1.03. Terms Generally

     41  

SECTION 1.04. Accounting Terms; GAAP

     41  

SECTION 1.05. Status of Obligations

     42  

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement

     42  

ARTICLE II The Credits

     43  

SECTION 2.01. Commitments

     43  

SECTION 2.02. Loans and Borrowings

     44  

SECTION 2.03. Requests for Borrowings

     46  

SECTION 2.04. Determination of Dollar Amounts

     47  

SECTION 2.05. Swingline Loans

     47  

SECTION 2.06. Letters of Credit

     48  

SECTION 2.07. Funding of Borrowings

     53  

SECTION 2.08. Interest Elections

     53  

SECTION 2.09. Termination, Reduction and Redesignation of Commitments

     55  

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     57  

SECTION 2.11. Prepayment of Loans

     58  

SECTION 2.12. Fees

     59  

SECTION 2.13. Interest

     60  

SECTION 2.14. Alternate Rate of Interest

     61  

SECTION 2.15. Increased Costs

     62  

SECTION 2.16. Break Funding Payments

     63  

SECTION 2.17. Taxes

     64  

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     67  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     69  

SECTION 2.20. Expansion Option

     69  

SECTION 2.21. Judgment Currency

     73  

SECTION 2.22. Defaulting Lenders

     73  

ARTICLE III Representations and Warranties

     76  

SECTION 3.01. Organization; Powers; Subsidiaries

     76  

SECTION 3.02. Authorization; Enforceability

     76  

SECTION 3.03. Governmental Approvals; No Conflicts

     76  

SECTION 3.04. Financial Condition; No Material Adverse Change

     76  

SECTION 3.05. Properties

     77  

SECTION 3.06. Litigation, Environmental and Labor Matters

     77  

SECTION 3.07. Compliance with Laws and Agreements

     77  

SECTION 3.08. Investment Company Status

     78  

SECTION 3.09. Taxes

     78  

SECTION 3.10. ERISA

     78  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 3.11. Disclosure

     78  

SECTION 3.12. Federal Reserve Regulations

     78  

SECTION 3.13. Liens

     78  

SECTION 3.14. No Default

     78  

SECTION 3.15. Security Interest in Collateral

     78  

SECTION 3.16. Sanctions Laws and Regulations; Anti-Corruption

     79  

SECTION 3.17. EEA Financial Institution

     79  

ARTICLE IV Conditions

     79  

SECTION 4.01. Effectiveness

     79  

SECTION 4.02. Each Credit Event

     80  

SECTION 4.03. Microsemi Acquisition Loans

     81  

ARTICLE V Affirmative Covenants

     81  

SECTION 5.01. Financial Statements and Other Information

     81  

SECTION 5.02. Notices of Material Events

     82  

SECTION 5.03. Existence; Conduct of Business

     83  

SECTION 5.04. Payment of Obligations

     83  

SECTION 5.05. Maintenance of Properties; Insurance

     83  

SECTION 5.06. Books and Records; Inspection Rights

     83  

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     84  

SECTION 5.08. Use of Proceeds

     84  

SECTION 5.09. Subsidiary Guaranty; Collateral; Pledges; Further Assurances

     84  

ARTICLE VI Negative Covenants

     86  

SECTION 6.01. Subsidiary Indebtedness

     86  

SECTION 6.02. Liens

     87  

SECTION 6.03. Fundamental Changes and Asset Sales

     90  

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     92  

SECTION 6.05. Swap Agreements

     93  

SECTION 6.06. Transactions with Affiliates

     93  

SECTION 6.07. Restricted Payments

     94  

SECTION 6.08. Restrictive Agreements

     94  

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     95  

SECTION 6.10. Sale and Leaseback Transactions

     96  

SECTION 6.11. Financial Covenants

     96  

SECTION 6.12. Sanctions Laws and Regulations

     98  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VII Events of Default

     98  

ARTICLE VIII The Administrative Agent

     101  

ARTICLE IX Miscellaneous

     107  

SECTION 9.01. Notices

     107  

SECTION 9.02. Waivers; Amendments

     109  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     111  

SECTION 9.04. Successors and Assigns

     113  

SECTION 9.05. Survival

     116  

SECTION 9.06. Counterparts; Integration; Effectiveness

     116  

SECTION 9.07. Severability

     116  

SECTION 9.08. Right of Setoff

     117  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     117  

SECTION 9.10. WAIVER OF JURY TRIAL

     118  

SECTION 9.11. Headings

     118  

SECTION 9.12. Confidentiality

     118  

SECTION 9.13. USA PATRIOT Act

     119  

SECTION 9.14. Releases of Subsidiary Guarantors

     119  

SECTION 9.15. Appointment for Perfection

     120  

SECTION 9.16. Interest Rate Limitation

     120  

SECTION 9.17. No Advisory or Fiduciary Responsibility

     120  

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     120  

SECTION 9.19. Release of Collateral (other than Pledged Equity)

     121  

SECTION 9.20. Certain ERISA Matters

     122  

ARTICLE X Collection Allocation Mechanism

     124  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Reserved

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F – Form of Subsidiary Guaranty

Exhibit G-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit G-4 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit H-1 – Form of Borrowing Request

Exhibit H-2 – Form of Interest Election Request

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 18,
2018, among MICROCHIP TECHNOLOGY INCORPORATED, the LENDERS from time to time
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., HSBC BANK USA, N.A., BMO
HARRIS BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, SUNTRUST BANK, MUFG BANK,
LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., FIFTH THIRD
BANK, ROYAL BANK OF CANADA, DBS BANK LTD., MIZUHO BANK, LTD., BNP PARIBAS and
THE BANK OF NOVA SCOTIA, as Co-Syndication Agents, and BBVA COMPASS and CITIZENS
BANK, N.A., as Co-Documentation Agents.

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Amended and
Restated Credit Agreement, dated as of June 27, 2013, as amended and restated as
of February 4, 2015 (as amended, supplemented or otherwise modified prior to the
Restatement Effective Date, the “Existing Credit Agreement”);

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have entered into this Agreement in order to (i) amend and restate the Existing
Credit Agreement in its entirety; (ii) extend the applicable maturity date for
certain of the 2020 Revolving Lenders under the Existing Credit Agreement as
2023 Dollar Tranche Lenders and the 2023 Multicurrency Tranche Lenders (each as
defined herein); (ii) provide additional revolving commitments under such
existing revolving credit facility as provided herein; (iv) re-evidence the
“Obligations” under, and as defined in, the Existing Credit Agreement and
evidence the additional revolving commitments as part of the Obligations, which
shall be repayable in accordance with the terms of this Agreement; and (v) set
forth the terms and conditions under which the Lenders will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Borrower;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the Subsidiaries outstanding
thereunder and evidence the obligations and liabilities with respect to the
additional revolving commitments, which shall be payable in accordance with the
terms hereof; and

WHEREAS, it is also the intent of the Borrower and the Subsidiary Guarantors to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Restatement Effective Date, all
references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2020 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2020 Maturity Date and the
date of termination of the 2020 Revolving Commitments.

“2020 Dollar Reduction Amount” has the meaning assigned to such term in
Section 2.09(d)(i).

“2020 Dollar Tranche Commitment” means, with respect to each 2020 Dollar Tranche
Lender, the commitment of such 2020 Dollar Tranche Lender to make 2020 Dollar
Tranche Revolving Loans and to acquire participations in Dollar Tranche Letters
of Credit hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2020 Dollar Tranche Lender’s 2020 Dollar Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2020 Dollar Tranche Lender shall have assumed
its 2020 Dollar Tranche Commitment, as applicable. The aggregate principal
amount of the 2020 Dollar Tranche Commitments on the Restatement Effective Date
is $39,562,500.

“2020 Dollar Tranche Lender” means a Lender with a 2020 Dollar Tranche
Commitment or holding 2020 Dollar Tranche Revolving Loans.

“2020 Dollar Tranche Revolving Borrowing” means a Borrowing comprised of 2020
Dollar Tranche Revolving Loans.

“2020 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2020
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2020 Dollar Tranche Lender’s 2020 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure.

“2020 Dollar Tranche Revolving Loan” means a Loan made by a 2020 Dollar Tranche
Lender pursuant to Section 2.01(a). Each 2020 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2020 Maturity Date” means February 4, 2020.

“2020 Multicurrency Reduction Amount” has the meaning assigned to such term in
Section 2.09(d)(ii).

“2020 Multicurrency Tranche Commitment” means, with respect to each 2020
Multicurrency Tranche Lender, the commitment of such 2020 Multicurrency Tranche
Lender to make 2020 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to

 

2



--------------------------------------------------------------------------------

assignments by or to such Lender pursuant to Section 9.04. The amount of each
2020 Multicurrency Tranche Lender’s 2020 Multicurrency Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2020 Multicurrency Tranche Lender shall have
assumed its 2020 Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the 2020 Multicurrency Tranche Commitments on the
Restatement Effective Date is $204,700,000.

“2020 Multicurrency Tranche Lender” means a Lender with a 2020 Multicurrency
Tranche Commitment or holding 2020 Multicurrency Tranche Revolving Loans.

“2020 Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
2020 Multicurrency Tranche Revolving Loans.

“2020 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2020 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2020 Multicurrency Tranche
Lender’s 2020 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure and its Swingline Exposure at such time.

“2020 Multicurrency Tranche Revolving Loan” means a Loan made by a 2020
Multicurrency Tranche Lender pursuant to Section 2.01(c). Each 2020
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

“2020 Revolving Borrowing” means 2020 Revolving Loans made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“2020 Revolving Commitments” means, collectively, the 2020 Dollar Tranche
Commitments and the 2020 Multicurrency Tranche Commitments.

“2020 Revolving Lender” means a 2020 Dollar Tranche Lender or a 2020
Multicurrency Tranche Lender and “2020 Revolving Lenders” means, collectively,
the 2020 Dollar Tranche Lenders and the 2020 Multicurrency Tranche Lenders.

“2020 Revolving Loan” means a 2020 Dollar Tranche Revolving Loan or a 2020
Multicurrency Tranche Revolving Loan and “2020 Revolving Loans” means,
collectively, the 2020 Dollar Tranche Revolving Loans and the 2020 Multicurrency
Tranche Revolving Loans.

“2023 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2023 Maturity Date and the
date of termination of the 2023 Revolving Commitments.

“2023 Dollar Tranche Commitment” means, with respect to each 2023 Dollar Tranche
Lender, the commitment of such 2023 Dollar Tranche Lender to make 2023 Dollar
Tranche Revolving Loans and to acquire participations in Dollar Tranche Letters
of Credit hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.09 or Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2023 Dollar Tranche Lender’s 2023 Dollar Tranche Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2023 Dollar Tranche Lender shall have assumed
its 2023 Dollar Tranche Commitment, as applicable. The aggregate principal
amount of the 2023 Dollar Tranche Commitments on the Restatement Effective Date
is $175,000,000.

 

3



--------------------------------------------------------------------------------

“2023 Dollar Tranche Lender” means a Lender with a 2023 Dollar Tranche
Commitment or holding 2023 Dollar Tranche Revolving Loans.

“2023 Dollar Tranche Revolving Borrowing” means a Borrowing comprised of 2023
Dollar Tranche Revolving Loans.

“2023 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2023
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2023 Dollar Tranche Lender’s 2023 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure.

“2023 Dollar Tranche Revolving Loan” means a Loan made by a 2023 Dollar Tranche
Lender pursuant to Section 2.01(b). Each 2023 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2023 Maturity Date” means May 18, 2023.

“2023 Multicurrency Tranche Commitment” means, with respect to each 2023
Multicurrency Tranche Lender, the commitment of such 2023 Multicurrency Tranche
Lender to make 2023 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.09 or Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each 2023 Multicurrency Tranche Lender’s 2023 Multicurrency Tranche
Commitment as of the Restatement Effective Date is set forth on Schedule 2.01,
or in the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such 2023 Multicurrency Tranche Lender shall have
assumed its 2023 Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the 2023 Multicurrency Tranche Commitments on the
Restatement Effective Date is $3,425,000,000.

“2023 Multicurrency Tranche Lender” means a Lender with a 2023 Multicurrency
Tranche Commitment or holding 2023 Multicurrency Tranche Revolving Loans.

“2023 Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
2023 Multicurrency Tranche Revolving Loans.

“2023 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2023 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2023 Multicurrency Tranche
Lender’s 2023 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure and its Swingline Exposure at such time.

“2023 Multicurrency Tranche Revolving Loan” means a Loan made by a 2023
Multicurrency Tranche Lender pursuant to Section 2.01(d). Each 2023
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

 

4



--------------------------------------------------------------------------------

“2023 Revolving Borrowing” means 2023 Revolving Loans made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“2023 Revolving Commitments” means, collectively, the 2023 Dollar Tranche
Commitments and the 2023 Multicurrency Tranche Commitments.

“2023 Revolving Lender” means a 2023 Dollar Tranche Lender or a 2023
Multicurrency Tranche Lender and “2023 Revolving Lenders” means, collectively,
the 2023 Dollar Tranche Lenders and the 2023 Multicurrency Tranche Lenders.

“2023 Revolving Loan” means a 2023 Dollar Tranche Revolving Loan or a 2023
Multicurrency Tranche Revolving Loan and “2023 Revolving Loans” means,
collectively, the 2023 Dollar Tranche Revolving Loans and the 2023 Multicurrency
Tranche Revolving Loans.

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20(c).

“Additional Adjustments” has the meaning assigned to such term in the definition
of “Pro Forma Basis”.

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.11(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Domestic Subsidiary” means any Domestic Subsidiary that is a
subsidiary of a “controlled foreign corporation” as defined in Section 957 of
the Code.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Intralinks or other electronic platform site established
by the Administrative Agent to administer this Agreement.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

5



--------------------------------------------------------------------------------

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other Foreign Currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) for which a LIBOR Screen Rate is available in the Administrative
Agent’s reasonable discretion and (z) that is agreed to by the Administrative
Agent and each of the Multicurrency Tranche Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).

“Applicable Percentage” means (a) with respect to any Multicurrency Tranche
Lender, its Multicurrency Tranche Percentage, (b) with respect to any Dollar
Tranche Lender, its Dollar Tranche Percentage and (c) with respect to any Term
Lender, a percentage equal to a fraction the numerator of which is such Term
Lender’s outstanding principal amount of the Term Loans and the denominator of
which is the aggregate outstanding principal amount of the Term Loans of all
Term Lenders.

“Applicable Pledged Equity” ” has the meaning assigned to such term in
Section 5.09(b).

“Applicable Rate” means, for any day, (a) with respect to any Eurocurrency Loan
or any ABR Loan made by a 2020 Revolving Lender or with respect to the
commitment fees payable hereunder to a 2020 Revolving Lender, as the case may
be, the applicable rate per annum set forth below in Table 1 under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Senior Leverage Ratio applicable on such date and (b) with
respect to any Eurocurrency Loan or any ABR Loan made by a 2023 Revolving Lender
or with respect to the commitment fees payable hereunder to a 2023 Revolving
Lender, as the case may be, the applicable rate per annum set forth below in
Table 2 under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Senior Leverage Ratio applicable on
such date and:

 

6



--------------------------------------------------------------------------------

Table 1

 

    

Senior Leverage Ratio:

  

Eurocurrency

Spread

  

ABR

Spread

  

Commitment

Fee Rate

Category 1:

   < 0.75 to 1.00    1.25%    0.25%    0.20%

Category 2:

  

³ 0.75 to 1.00 but

< 1.50 to 1.00

   1.50%    0.50%    0.25%

Category 3:

  

³ 1.50 to 1.00 but

< 2.00 to 1.00

   1.75%    0.75%    0.30%

Category 4:

  

³ 2.00 to 1.00 but

< 2.50 to 1.00

   2.00%    1.00%    0.35%

Category 5:

   ³ 2.50 to 1.00    2.25%    1.25%    0.40%

Table 2

 

    

Senior Leverage Ratio:

  

Eurocurrency

Spread

  

ABR

Spread

  

Commitment

Fee Rate

Category 1:

   < 0.75 to 1.00    1.00%    0.00%    0.20%

Category 2:

  

³ 0.75 to 1.00 but

< 1.50 to 1.00

   1.25%    0.25%    0.25%

Category 3:

  

³ 1.50 to 1.00 but

< 2.00 to 1.00

   1.50%    0.50%    0.30%

Category 4:

  

³ 2.00 to 1.00 but

< 2.50 to 1.00

   1.75%    0.75%    0.35%

Category 5:

   ³ 2.50 to 1.00    2.00%    1.00%    0.40%

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Restatement Effective Date
(unless such Financials demonstrate that Category 2, 3, 4 or 5 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

 

7



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental

 

8



--------------------------------------------------------------------------------

Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Microchip Technology Incorporated, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type and Class, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article X.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII with respect to the
Borrower or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Amount
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) on the date immediately prior to the CAM Exchange Date and
(b) the denominator shall be the Dollar Amount (as so determined) of the
Designated Obligations owed to all the Revolving Lenders (whether or not at the
time due and payable) on the date immediately prior to the CAM Exchange Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

9



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Restatement Effective Date), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (i) nominated, appointed or approved
for stockholder consideration by the board of directors of the Borrower nor
(ii) appointed by directors so nominated, appointed or approved.

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Dollar Tranche Revolving
Loans, 2020 Dollar Tranche Revolving Loans, 2023 Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans, 2020 Multicurrency Tranche Revolving
Loans, 2023 Multicurrency Tranche Revolving Loans, Term Loans or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is a Dollar Tranche
Commitment, a 2020 Dollar Tranche Commitment, a 2023 Dollar Tranche Commitment,
a Multicurrency Tranche Commitment, a 2020 Multicurrency Tranche Commitment, a
2023 Multicurrency Tranche Commitment or a Term Loan Commitment and (c) any
Lender, refers to whether such Lender is a Multicurrency Tranche Lender, a 2020
Multicurrency Tranche Lender, a 2023 Multicurrency Tranche Lender, a Dollar
Tranche Lender, a 2020 Dollar Tranche Lender, a 2023 Dollar Tranche Lender or a
Term Lender.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agent” means each of Compass Bank and Citizens Bank, N.A. in
its capacity as co-documentation agent for the credit facilities evidenced by
this Agreement.

“Collateral” means any and all property owned, leased or operated by a Person
(including, without limitation, the Pledged Equity) that is subject to a
security interest pursuant to the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the other Secured Parties, to
secure the Obligations, in each case other than the Excluded Assets.

 

10



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreements and all other agreements, reaffirmations, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Obligations, including, without limitation, all
other security agreements, pledge agreements, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, financing statements and
all other written matter whether heretofore, now, or hereafter executed by any
Loan Party and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s Dollar
Tranche Commitment, Multicurrency Tranche Commitment and Term Loan Commitment.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.

“Commitment Letter” means that certain the commitment letter dated March 1, 2018
between the Borrower, JPMorgan Chase Bank, N.A. and the other financial
institutions party thereto, as amended, restated, modified or supplemented.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization (including amortization of acquired technology and intangible
assets), (v) extraordinary or non-recurring expenses or losses incurred other
than in the ordinary course of business, (vi) non-cash expenses related to stock
based compensation, (vii) non-cash losses, charges or expenses, including
non-cash impairment of goodwill and intangible assets (excluding any write-down
of current assets and any such non-cash losses, charges or expenses to the
extent that such loss, charge or expense represents an accrual of or reserve for
a future cash loss, charge or expense, but including recognition of acquired
deferred revenue written down to the extent required under GAAP), (viii) in
connection with any Permitted Acquisition, all non-recurring restructuring
costs, facilities relocation costs, acquisition integration costs and fees,
including cash severance payments, and non-recurring fees and expenses paid in
connection with such acquisition, all to the extent incurred within twelve
(12) months of the completion of such acquisition, (ix) other income and expense
as shown on the Borrower’s consolidated statement of income, and (x) loss on
investments accounted for under equity accounting, minus, to the extent included
in Consolidated Net Income, (1) interest income, (2) income tax credits and
refunds (to the extent not netted from tax expense), (3) any cash payments made
during such period in respect of items described in clauses (v) or (vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred, (4) extraordinary, unusual or non-recurring income or
gains realized other than in the ordinary course of business, and (5) gains on
investments accounted for under equity accounting, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time

 

11



--------------------------------------------------------------------------------

during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period to the extent such Pro Forma
Basis calculation is based on the audited financial statements of the assets or
Person being acquired. As used in this definition, “Material Acquisition” means
any acquisition of property or series of related acquisitions of property that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $100,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $100,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.

“Consolidated Senior Indebtedness” means, as of the date of any determination
thereof, Consolidated Total Indebtedness less Subordinated Indebtedness of the
Borrower and its Subsidiaries, in each case calculated on a consolidated basis
as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries (with the amount of such guarantee being determined in
accordance with the last sentence of the definition of Guarantee).

 

12



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. A Person
shall not be deemed to control another Person through the ability to exercise
voting power unless such Person possesses, directly or indirectly, the power to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or equivalent governing body) of such Person.

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash.

“Co-Syndication Agents” means each of Wells Fargo Bank, National Association,
Bank of America, N.A., HSBC Bank USA, N.A., BMO Harris Bank, N.A., U.S. Bank
National Association, SunTrust Bank, MUFG Bank, Ltd., Formerly Known As The Bank
of Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, Royal Bank of Canada, DBS Bank
Ltd., Mizuho Bank, Ltd., BNP Paribas and The Bank of Nova Scotia in its capacity
as co-syndication agent for the credit facilities evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

13



--------------------------------------------------------------------------------

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded by the Revolving Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all commitment fees and Letter of
Credit participation fees.

“Designated Persons” means a person or entity (a) listed in any Sanctions Laws
and Regulations-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, (b) operating, organized or resident in a Sanctioned Country or
(c) owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

“Disclosure Letter” means the disclosure letter, dated as of the Restatement
Effective Date, as amended or supplemented from time to time by Borrower with
the written consent of the Administrative Agent (or as supplemented by the
Borrower pursuant to the terms of this Agreement), delivered by Borrower to the
Administrative Agent for the benefit of the Lenders.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Commitment Redesignation” has the meaning assigned to such term in
Section 2.09(d)(i).

“Dollar Tranche Commitment” means a 2020 Dollar Tranche Commitment or a 2023
Dollar Tranche Commitment, and “Dollar Tranche Commitments” means both 2020
Dollar Tranche Commitments and 2023 Dollar Tranche Commitments.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a 2020 Dollar Tranche Lender or a 2023 Dollar
Tranche Lender, and “Dollar Tranche Lenders” means both 2020 Dollar Tranche
Lenders and 2023 Dollar Tranche Lenders.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Dollar Tranche Commitment and the
denominator of which is the aggregate Dollar Tranche Commitments of all Dollar
Tranche Lenders (if the Dollar Tranche Commitments of any Class have terminated
or expired, the Dollar Tranche Percentages in respect of such Class shall be
determined based upon the Dollar Tranche Commitments of such Class most recently
in effect, giving effect to any assignments); provided that in the case of
Section 2.22 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Dollar Tranche Commitment shall be disregarded in the calculation.

 

14



--------------------------------------------------------------------------------

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans of any Class.

“Dollar Tranche Revolving Loan” means any 2020 Dollar Tranche Revolving Loan or
2023 Dollar Tranche Revolving Loan.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Pledge Subsidiary” means each Domestic Subsidiary, but excluding, for
the avoidance of doubt, but only to the extent such Subsidiary is a Foreign Sub
Holdco, Microchip Technology LLC, a Delaware limited liability company, and
Silicon Storage Technology LLC, a Delaware limited liability company.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than a Foreign Sub
Holdco.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or notices issued or promulgated by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material.

 

15



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. Notwithstanding the foregoing, neither Convertible Debt Securities
nor Permitted Call Spread Swap Agreements shall constitute Equity Interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or endangered or in
critical status within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the Participating Member States.

 

16



--------------------------------------------------------------------------------

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Foreign Currency in the London foreign exchange market at or about 11:00 a.m.
London time (or New York time, as applicable) on a particular day as displayed
by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Excluded Assets” means, collectively: (i) any fee-owned real property and all
leasehold interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (iii) assets in respect of which pledges and security interests are
prohibited by applicable law, rule or regulation or agreements with any
governmental authority (other than to the extent that such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute Excluded Assets, (iv) Equity Interests in any entity other than
wholly-owned Subsidiaries to the extent not permitted by the terms of such
entity’s organizational or joint venture documents (unless any such restriction
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law), (v) assets subject to certificates of title (other than motor
vehicles subject to certificates of title, provided that perfection of security
interests in such motor vehicles shall be limited to the filing of UCC financing
statements), letter of credit rights (other than to the extent the security
interest in such letter of credit right may be perfected by the filing of UCC
financing statements) with a value of less than $10,000,000 and commercial tort
claims with a value of less than $10,000,000, (vi) any lease, license or other
agreement or any property subject to a purchase money security interest, capital
lease or similar arrangement, and any security deposit in connection therewith,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money arrangement,
capital lease or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Borrower or a Subsidiary Guarantor)
(other than (x) proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition,
(y) to the extent that any such term has been waived or (z) to the extent that
any such term would be rendered ineffective

 

17



--------------------------------------------------------------------------------

pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other applicable law); provided
that, immediately upon the ineffectiveness, lapse or termination of any such
term, such assets shall automatically cease to constitute Excluded Assets,
(vii) security deposits, cash collateral accounts, trust accounts, payroll
accounts, accounts used for employee withholding tax and benefit payments,
custodial accounts, escrow accounts and other similar deposit or securities
accounts, (viii) foreign assets (other than pledges of 65% of the Equity
Interest in any Foreign Pledge Subsidiary as contemplated by this Agreement),
(ix) Margin Stock, (x) all voting Equity Interests in any Foreign Subsidiary
that is a “controlled foreign corporation” as defined in Section 957 of the Code
or Foreign Sub Holdco in excess of 65% of the outstanding voting Equity
Interests of such Person, (xi) notwithstanding anything to the contrary in any
Loan Document, but only to the extent such Subsidiary is a Foreign Sub Holdco,
all Equity Interests in Microchip Technology LLC, a Delaware limited liability
company, and Silicon Storage Technology LLC, a Delaware limited liability
company, (xii) any asset or property right of any Loan Party of any nature if
the grant of such security interest shall constitute or result in (1) the
abandonment, invalidation or unenforceability of such asset or property right or
such Loan Party’s loss of use of such asset or property right or (2) a breach,
termination or default under any lease, license, contract or agreement (other
than to the extent that to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law)
to which such Loan Party is party; provided that in any event, immediately upon
the ineffectiveness, lapse or termination of any such provision, the term
“Excluded Assets” shall not include all such rights and interests, (xiii) assets
to the extent a security interest in such assets would result in material
adverse tax consequences to the Borrower or any of its Subsidiaries as
reasonably determined by the Borrower in consultation with the Administrative
Agent and (xiv) those assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; provided that, “Excluded Assets” shall not
include any proceeds, products, substitutions or replacements of Excluded Assets
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income (i) by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are otherwise Other Connection Taxes;

 

18



--------------------------------------------------------------------------------

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located;

(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes (x) resulting from any law in effect on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Non-U.S. Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a) or (y) attributable to such Non-U.S. Lender’s
failure to comply with Section 2.17(f); and

(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries (other than
an Affected Domestic Subsidiary) directly owns or Controls more than 50% of such
Foreign Subsidiary’s issued and outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(b).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

19



--------------------------------------------------------------------------------

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Currency Sublimit” means $250,000,000.

“Foreign Pledge Subsidiary” means each First Tier Foreign Subsidiary which is a
Material Foreign Subsidiary.

“Foreign Sub Holdco” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all of the
assets of which consists of stock (or stock and debt obligations owed or treated
as owed) in one or more “controlled foreign corporations” as defined in
Section 957 of the Code and/or one or more Subsidiaries described in this
definition.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Free Cash Flow Bridge Facility” means an up to $625,000,000 364-day senior
secured bridge facility, the proceeds of which shall be used by the Borrower to
finance the Microsemi Acquisition on the Microsemi Acquisition Closing Date, to
refinance indebtedness of Microsemi and to pay fees and expenses incurred in
connection with the Microsemi Acquisition and the financing thereof pursuant to
this Agreement, the Initial Term Loan Facility, the Senior Notes and the Free
Cash Flow Bridge Facility, having the terms substantially as set forth in the
Commitment Letter for such facility or such other terms that in the reasonable
judgment of the Borrower and the Administrative Agent are customarily included
for a senior secured bridge facility.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Reaffirmation” means the General Reaffirmation Agreement dated as of
the Restatement Effective Date executed by the Borrower and each Subsidiary
Guarantor in favor of the Administrative Agent.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term

 

20



--------------------------------------------------------------------------------

Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or any indemnification obligations entered into in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be the lower of (i) an amount equal to the stated or determined amount of the
primary obligation in respect of which such Guarantee is made and (ii) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee, or, if such Guarantee is not
an unconditional guarantee of the entire amount of the primary obligation and
such maximum amount is not stated or determinable, the amount of such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof determined by such person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, friable asbestos, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20(b).

“Incremental Term B Loans” has the meaning assigned to such term in
Section 2.20(e).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20(f).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable, intercompany charges of expenses and other accrued obligations, in each
case incurred in the ordinary course of business and (ii) obligations which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside in accordance with GAAP), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Permitted Acquisition or any other acquisition by the Borrower or any
Subsidiary permitted hereunder (or any sale, transfer or other disposition by
the Borrower or any Subsidiary permitted hereunder), the term “Indebtedness”
shall not include contingent post-closing purchase price adjustments or
earn-outs to which the seller in such Permitted Acquisition or such other
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may

 

21



--------------------------------------------------------------------------------

be owed to such seller (or buyer, if applicable) in respect thereof. The amount
of Indebtedness of any Person for purposes of clause (e) above shall (unless
such Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. Notwithstanding the foregoing and for avoidance of doubt,
obligations arising from Swap Agreements or any Permitted Call Spread Swap
Agreement shall not be considered Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Initial Term Loan Facility” means a senior secured term loan facility in an
aggregate principal amount of up to $5,000,000,000, the proceeds of which shall
be used by the Borrower to finance the Microsemi Acquisition on the Microsemi
Acquisition Closing Date, to refinance indebtedness of Microsemi and to pay fees
and expenses incurred in connection with the Microsemi Acquisition and the
financing thereof pursuant to this Agreement, the Initial Term Loan Facility,
the Senior Notes and the Free Cash Flow Bridge Facility, having the terms
substantially as set forth in the Commitment Letter for such facility or such
other terms that in the reasonable judgment of the Borrower and the
Administrative Agent are customarily included for a senior secured “term B”
facility. The term loans under the Initial Term Loan Facility may be documented
under a separate credit agreement and related loan documentation or provided as
Incremental Term Loans pursuant to an Incremental Term Loan Amendment under
Section 2.20.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the applicable Maturity Date and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the 2023 Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

22



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Bookrunners” means, collectively, JPMorgan Chase Bank, N.A., Wells Fargo
Securities, LLC, Merrill Lynch Pierce Fenner & Smith Incorporated, HSBC
Securities (USA) Inc., BO Capital Markets Corp., U.S. Bank National Association,
SunTrust Robinson Humphrey, Inc., MUFG Bank, Ltd., formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, Royal Bank of Canada, DBS Bank
Ltd., Mizuho Bank, Ltd., BNP Paribas Securities Corp. and The Bank of Nova
Scotia.

“Joint Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Wells
Fargo Securities, LLC, Merrill Lynch Pierce Fenner & Smith Incorporated, HSBC
Securities (USA) Inc., BO Capital Markets Corp., U.S. Bank National Association,
SunTrust Robinson Humphrey, Inc., MUFG Bank, Ltd., formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, Royal Bank of Canada, DBS Bank
Ltd., Mizuho Bank, Ltd., BNP Paribas Securities Corp. and The Bank of Nova
Scotia.

“Junior Convertible Notes” means the Borrower’s 2.250% Convertible Junior
Subordinated Notes due 2037 issued pursuant to the terms of the Indenture dated
as of February 15, 2017 by and between the Borrower and Wells Fargo Bank,
National Association, as trustee.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposure at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

 

23



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for
such Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such currency and Interest Period (an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate for such currency and such Interest
Period at such time; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c)

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty, the General Reaffirmation, the Collateral Documents, and
all other agreements, instruments, reaffirmations and fee letters executed and
delivered to, or in favor of, the Administrative Agent or any Lenders in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

24



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Multicurrency Tranche Lenders of any Class,
Lenders having 2020 Multicurrency Tranche Revolving Credit Exposures or 2023
Multicurrency Tranche Revolving Credit Exposures, as the case may be, and unused
Multicurrency Tranche Commitments of such Class representing more than 50% of
the sum of the aggregate 2020 Multicurrency Tranche Revolving Credit Exposures
or aggregate 2023 Multicurrency Tranche Revolving Credit Exposures, as the case
may be, and the aggregate unused Multicurrency Tranche Commitments of such
Class at such time, (ii) in the case of the Dollar Tranche Lenders of any Class,
Lenders having 2020 Dollar Tranche Revolving Credit Exposures or 2023 Dollar
Tranche Revolving Credit Exposures, as the case may be, and unused Dollar
Tranche Commitments of such Class representing more than 50% of the sum of the
aggregate 2020 Dollar Tranche Revolving Credit Exposures or 2023 Dollar Tranche
Revolving Credit Exposures, as the case may be, and the aggregate unused Dollar
Tranche Commitments of such Class at such time and (iii) in the case of the Term
Lenders, Lenders having outstanding Term Loans representing more than 50% of the
sum of the aggregate principal amount of all Term Loans outstanding at such
time.

“Margin Stock” means “margin stock” as defined under Regulation U promulgated by
the Federal Reserve Bank.

“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or (c) the rights or remedies of
the Administrative Agent and the Lenders under this Agreement and all other Loan
Documents taken as a whole.

“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Domestic Subsidiary” means each Domestic Subsidiary (excluding, for
purposes of determining Subsidiary Guarantors, any Affected Domestic Subsidiary)
(i) which, as of the most recent fiscal quarter of the Borrower, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than ten percent (10%) of Consolidated
EBITDA for such period or (ii) which contributed greater than ten percent (10%)
of Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries (excluding, for purposes of
determining Subsidiary Guarantors, Affected Domestic Subsidiaries) that are not
Material

 

25



--------------------------------------------------------------------------------

Domestic Subsidiaries exceeds fifteen percent (15%) of Consolidated EBITDA for
any such period or fifteen percent (15%) of Consolidated Total Assets as of the
end of any such fiscal quarter, the Borrower (or, in the event the Borrower has
failed to do so within ten (10) days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of Consolidated EBITDA for such
period or (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets as of such date.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or net obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Material Subsidiaries”, collectively, means Material Domestic Subsidiaries and
Material Foreign Subsidiaries.

“Maturity Date” means the 2020 Maturity Date or the 2023 Maturity Date, as
applicable.

“Microsemi” means Microsemi Corporation, a Delaware corporation.

“Microsemi Acquisition” means the acquisition of all of the outstanding capital
stock of Microsemi by the Borrower on the Microsemi Acquisition Closing Date
pursuant to the terms of the Microsemi Acquisition Agreement.

“Microsemi Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of March 1, 2018, by and among the Borrower, Maple Acquisition
Corporation and Microsemi.

“Microsemi Acquisition Closing Date” means the date the Microsemi Acquisition
Conditions are satisfied and the Microsemi Acquisition is consummated.

“Microsemi Acquisition Conditions” means the following conditions:

(a) The Microsemi Acquisition shall be consummated in all material respects
pursuant to the Microsemi Acquisition Agreement, substantially concurrently with
the funding of the Microsemi Acquisition Loans, and no provision of the
Microsemi Acquisition Agreement shall have been amended or waived, and no
consent shall have been given thereunder, in any manner materially adverse to
the interests of the Administrative Agent or the Lenders without the prior
written consent of the Administrative Agent (which consent will not be
unreasonably withheld, delayed or conditioned); provided that (i) a reduction in
the purchase price under the Microsemi Acquisition Agreement shall be deemed not
to be adverse to the interests of the Lenders and the

 

26



--------------------------------------------------------------------------------

Administrative Agent so long as any such decrease in excess of 10% of the
purchase price is allocated dollar-for-dollar to reduce the Initial Term Loan
Facility (without prejudice to the other Microsemi Acquisition Conditions), (ii)
any increase in the purchase price shall be deemed to not be materially adverse
to the Lenders so long as such increase is not funded with Indebtedness of the
Borrower or any of its subsidiaries and (iii) any purchase price adjustment
expressly contemplated by the Microsemi Acquisition Agreement (including any
working capital purchase price adjustment) shall not be considered an amendment
or waiver of the Microsemi Acquisition Agreement.

(b) The Microsemi Acquisition Closing Date shall have occurred on or before the
Termination Date (as such term is defined in the Microsemi Acquisition Agreement
as in effect on the Restatement Effective Date, as such Termination Date may be
extended pursuant to the terms of Section 8.1(d) of the Microsemi Acquisition
Agreement as in effect on the Restatement Effective Date).

(c) The Administrative Agent shall have received a certificate in the form
attached to the Commitment Letter from a Financial Officer of the Borrower,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Microsemi Acquisition and the other transactions
contemplated by the Commitment Letter, are solvent on the Microsemi Acquisition
Closing Date.

(d) Since December 31, 2017, there shall not have been or have occurred or there
shall not exist any Microsemi Material Adverse Effect.

(e) The following representations and warranties shall be true and correct on
and as of the Microsemi Acquisition Closing Date: (i) such of the
representations made by Microsemi in the Microsemi Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower (or any of its Affiliates) has the right to terminate its (and/or its
Affiliate’s) obligations under the Microsemi Acquisition Agreement or decline to
consummate the Microsemi Acquisition as a result of a breach of such
representations in the Microsemi Acquisition Agreement, and (ii) each of the
representations and warranties of the Loan Parties contained in Sections 3.01
(the first sentence only), 3.02, 3.03(b) (as to conflicts with organizational
documents only as it relates to the enter into and performance by the Loan
Parties of the Loan Documents), 3.08, 3.12, 3.15 (subject to the paragraph
below) or 3.16 (solely as to the use of proceeds of the Microsemi Acquisition
Loans) hereof.

(f) Subject to the last paragraph below, each Material Domestic Subsidiary
acquired by the Borrower pursuant to the Microsemi Acquisition shall have
delivered to the Administrative Agent a joinder to the Subsidiary Guaranty and
the Security Agreement (or an amendment and restatement with respect to such
Subsidiary Guaranty and the Security Agreement shall have been entered into
pursuant to the terms hereunder) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such joinders to the Subsidiary
Guaranty and the Security Agreement (or such amendment and restatement with
respect to such Subsidiary Guaranty and the Security Agreement) to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance substantially similar to those provided
by the other Loan Parties on the Restatement Effective Date or as otherwise
agreed by the Borrower and the Administrative Agent (provided that it is
understood and agreed that no Affected Domestic Subsidiary shall be required to
become a Subsidiary Guarantor) and, subject to the limitations set forth in this
Agreement, the Security Agreement and the applicable Collateral Documents, all
actions necessary to establish that the Administrative Agent will have a
perfected first priority security interest (subject to liens permitted under
Section 6.02) in the Collateral of such Material Domestic Subsidiaries shall
have been taken.

 

27



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood that, to the extent any collateral (including the
grant or perfection of any security interest) is not or cannot be provided on
the Microsemi Acquisition Closing Date (other than the grant and perfection of
security interests (i) in assets with respect to which a lien may be perfected
solely by the filing of a financing statement under the UCC, or (ii) in capital
stock of the Microsemi and its material domestic subsidiaries (to the extent
required hereunder) with respect to which a lien may be perfected by the
delivery of a stock certificate) (provided that any such certificated equity
securities of Microsemi and such subsidiaries of Microsemi will only be required
to be delivered on the Microsemi Acquisition Closing Date to the extent received
from Microsemi and so long as the Borrower has used its commercially reasonable
efforts to obtain them on the Microsemi Acquisition Closing Date, in which case
such certificated equity securities shall be delivered no later than 60 days
after the Microsemi Acquisition Closing Date (or such longer period as the
Administrative Agent and the Borrower agree)) after the Borrower has used
commercially reasonable efforts to do so without undue burden or expense, then
the provision of and/or perfection of a security interest in such collateral
shall not constitute a condition precedent to the availability of the Microsemi
Acquisition Loans on the Microsemi Acquisition Closing Date, but may instead be
provided after the Microsemi Acquisition Closing Date pursuant to arrangements
to be agreed but no later than 90 days after the Microsemi Acquisition Closing
Date (or such longer period as the Administrative Agent and the Borrower agree).

“Microsemi Acquisition Loans” means the Revolving Loans drawn on the Microsemi
Acquisition Closing Date in order to pay in part the cash consideration for the
Microsemi Acquisition, to refinance indebtedness of Microsemi and to pay fees
and expenses incurred in connection with the Microsemi Acquisition and the
financing thereof pursuant to this Agreement, the Initial Term Loan Facility,
the Senior Notes and the Free Cash Flow Bridge Facility.

“Microsemi Material Adverse Effect” means any fact, event, circumstance, change
or effect (any such item for the purposes of this definition, an “Effect”) or
set of Effects that has had a material adverse effect on the business,
operations, financial condition or results of operations of Microsemi and its
subsidiaries (for purposes of this definition, as defined in the Microsemi
Acquisition Agreement) taken as a whole; provided, however, that in no event
shall any Effect resulting from or arising out of any of the following, either
alone or in combination, be taken into account when determining whether a
Microsemi Material Adverse Effect has occurred or may, would or could occur:
(a) general economic conditions in the United States or any other country or
region in the world (or changes therein), general conditions in the financial
markets in the United States or any other country or region in the world (or
changes therein) or general political conditions in the United States or any
other country or region in the world (or changes therein); (b) general
conditions in the industries in which Microsemi or any of its subsidiaries
conduct business (or changes therein); (c) changes in Applicable Laws (as
defined in the Microsemi Acquisition Agreement), Orders (as defined in the
Microsemi Acquisition Agreement) or GAAP (as defined in the Microsemi
Acquisition Agreement) (or the interpretation thereof); (d) acts of war,
terrorism or sabotage in the United States or any other country or region in the
world (or any escalation with respect thereto); (e) earthquakes, hurricanes,
tsunamis, tornadoes, floods, mudslides, wild fires or other natural disasters,
weather conditions and other similar events in the United States or any other
country or region in the world (in the case of each of clauses (a), (b), (c),
(d) and (e), provided that such Effects may be taken into account when
determining whether a Microsemi Material Adverse Effect has occurred to the
extent that such Effects have a disproportionate impact on Microsemi and its
subsidiaries, taken as a whole, relative to other participants in the industries
in which Microsemi and its subsidiaries conduct business); (f) any failure by
Microsemi to meet published analysts’ estimates,

 

28



--------------------------------------------------------------------------------

internal or external projections, guidance, budgets or forecasts of revenues,
earnings or other financial or business metrics, in and of itself (it being
understood that the underlying cause(s) of any such failure may be taken into
account unless otherwise excluded by this definition); (g) any decline in the
market price or change in the trading volume of Microsemi common stock, in and
of itself (it being understood that the underlying cause(s) of any such decline
or change may be taken into account unless otherwise excluded by this
definition); (h) the identity of, or any facts or circumstances relating to the
Borrower, Maple Acquisition Corporation or their respective Affiliates; (i) any
action taken by Microsemi or any of its subsidiaries at the written request of,
or with the written consent of, Borrower or Maple Acquisition Corporation;
(j) any proceeding brought or threatened by stockholders of either the Borrower
or Microsemi (whether on behalf of the Borrower, Microsemi or otherwise)
asserting (I) appraisal rights, (II) allegations of breach of fiduciary duty
relating to the negotiation, preparation, approval or execution of the Microsemi
Acquisition Agreement or the Microsemi Acquisition or (III) violations of
securities laws in connection with the Proxy Statement (as defined in the
Microsemi Acquisition Agreement); or (k) the negotiation, public announcement or
pendency of the Microsemi Acquisition Agreement or the transactions contemplated
thereby (including any loss or change in relationship of Microsemi and its
subsidiaries with any customer, supplier, vendor, employee or other business
relationship of Microsemi and its subsidiaries).

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Commitment Redesignation” has the meaning assigned to such term
in Section 2.09(d)(ii).

“Multicurrency Tranche Commitment” means a 2020 Multicurrency Tranche Commitment
or a 2023 Multicurrency Tranche Commitment, and “Multicurrency Tranche
Commitments” means both 2020 Multicurrency Tranche Commitments and 2023
Multicurrency Tranche Commitments.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a 2020 Multicurrency Tranche Lender or a
2023 Multicurrency Tranche Lender, and “Multicurrency Tranche Lenders” means
both 2020 Multicurrency Tranche Lenders and 2023 Multicurrency Tranche Lenders.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

“Multicurrency Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments of any
Class have terminated or expired, the Multicurrency Tranche Percentages in
respect of such Class shall be determined based upon the Multicurrency Tranche
Commitments of such Class most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.22 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Multicurrency Tranche Commitment shall
be disregarded in the calculation.

 

29



--------------------------------------------------------------------------------

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans of any Class.

“Multicurrency Tranche Revolving Loan” means any 2020 Multicurrency Tranche
Revolving Loan or 2023 Multicurrency Tranche Revolving Loan.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Dollar Tranche Lenders” has the meaning assigned to such term in
Section 2.22(c)(i).

“Non-Defaulting Multicurrency Tranche Lenders” has the meaning assigned to such
term in Section 2.22(c)(i).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Original Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof. Notwithstanding
the foregoing and for the avoidance of doubt, (i) obligations arising from
Permitted Call Spread Swap Agreements shall not be considered Obligations and
(ii) the definition of “Obligations” shall not create or include any guarantee
by any Loan Party of (or grant of security interest by any Loan Party to
support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

 

30



--------------------------------------------------------------------------------

“Original Effective Date” means June 27, 2013.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

31



--------------------------------------------------------------------------------

“Permitted Acquisition” means (1) any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise
immediately after giving effect thereto, (b) such Person or division or line of
business is engaged in the same or a substantially similar line of business as
the Borrower and the Subsidiaries or business reasonably related or incidental
thereto, (c) the Borrower and the Subsidiaries are in compliance, on a Pro Forma
Basis after giving effect to such acquisition, with the covenants contained in
Section 6.11 (or a Total Leverage Ratio of 5.50 to 1.00 if the Borrower has made
an election for an Adjusted Covenant Period in connection with such acquisition
for any period ended prior to the Microsemi Acquisition Closing Date) recomputed
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $150,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information and statements
reasonably requested by the Administrative Agent and (d) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary (or another Person that merges or consolidates with such
Subsidiary and that, immediately after the consummation of such merger or
consolidation, becomes a Subsidiary) is the surviving entity of such merger
and/or consolidation and (2) the Microsemi Acquisition, subject to the
satisfaction of the Microsemi Acquisition Conditions.

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Convertible Debt Securities; provided that (i) the terms, conditions
and covenants of each such Swap Agreement shall be such as are customary for
Swap Agreements of such type (as determined by the Board of Directors of the
Borrower in good faith) and (ii) in the case of clause (b) above, such Swap
Agreement is intended by the Borrower be classified as an equity instrument in
accordance with GAAP. For purposes of this definition, the term “Swap Agreement”
shall be construed without giving effect to clause (ii) of the proviso in the
definition of Swap Agreement.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including pledges or deposits securing liability for
reimbursement or indemnity arrangements and letter of credit or bank guaranty
reimbursement arrangements with respect thereto);

 

32



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection within the importation of
goods;

(i) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(j) licenses of Intellectual Property in the ordinary course of business
(including, intercompany licensing of Intellectual Property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);
and

(k) any interest or title of a lessor or sublessor under any lease of real
property or personal property;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
ninety (90) days for securities (i) described in clause (a) above, or
(ii) included in the investment policy described in clause (g) below and, in
each case, entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

33



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) cash denominated in U.S. Dollars, Pounds Sterling, euro or, in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business; and

(g) any other investments permitted by the Borrower’s investment policy as such
policy is in effect, and as disclosed to the Administrative Agent, prior to the
Restatement Effective Date and as such policy may be amended, restated,
supplemented or otherwise modified from time to time.

“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the Borrower
(including unsecured Subordinated Indebtedness to the extent subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent);
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the 2023 Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale shall not violate the foregoing restriction), (iii)
such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Obligations on terms not
less favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness) and (iv) the covenants applicable to such Indebtedness are not
more onerous or more restrictive in any material respect (taken as a whole) than
the applicable covenants set forth in this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of this Agreement in favor of the Administrative Agent for the benefit of
the Secured Parties as amended, restated, supplemented or otherwise modified
from time to time.

“Pledge Subsidiary” means each Domestic Pledge Subsidiary and each Foreign
Pledge Subsidiary.

“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements and the other
Collateral Documents.

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

34



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, the calculation of
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04), and, to the extent applicable, giving effect to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Indebtedness, all in accordance with GAAP
and Article 11 of Regulation S-X under the Securities Act of 1933, as amended.
It is understood and agreed that, for purposes of calculating compliance with
the financial covenants set forth in Section 6.11 and otherwise calculating any
applicable ratio, test or basket availability (but not for purposes of
determining or calculating the Applicable Rate), any computations of
Consolidated EBITDA giving effect to any Material Acquisition may give effect to
(i) any projected cost synergies or cost savings (in each case net of continuing
associated expenses) expected to be realized as a result of such Material
Acquisition to the extent such cost synergies or cost savings would be permitted
to be reflected in financial statements prepared in compliance with Article 11
of Regulation S-X under the Securities Act of 1933, as amended (the “S-X
Adjustments”), and (ii) any other demonstrable cost synergies and cost-savings
(in each case net of continuing associated expenses) not included in the
foregoing clause (i) that are reasonably projected in good faith by the Borrower
to be achieved in connection with any such Material Acquisition within the
12-month period following the consummation of such Material Acquisition, that
are reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of the Borrower and that are set forth in reasonable detail in a
certificate of a Financial Officer of the Borrower (the “Additional
Adjustments”); provided that (x) all adjustments pursuant to this sentence will
be without duplication of any amounts that are otherwise included or added back
in computing Consolidated EBITDA in accordance with the definition of such term,
whether through pro forma adjustment or otherwise, (y) if Additional Adjustments
are to be added to Consolidated EBITDA pursuant to clause (ii) above, the
aggregate amount of Additional Adjustments for any period being tested shall not
exceed 10% of the Consolidated EBITDA for such period (calculated prior to
giving effect to the Additional Adjustments) and (z) if any cost synergies or
cost savings included in any pro forma calculations based on the anticipation
that such cost synergies or cost savings will be achieved within such 12-month
period shall at any time cease to be reasonably anticipated by the Borrower to
be so achieved, then on and after such time pro forma calculations required to
be made hereunder shall not reflect such cost synergies or cost savings.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the applicable time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London (or other applicable) interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period.

 

35



--------------------------------------------------------------------------------

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower. No Lender shall be obligated to be a
Reference Bank without its consent.

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.

“Restatement Effective Date” has the meaning set forth in Section 4.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary. Notwithstanding the foregoing, and for the avoidance of doubt,
(i) the conversion of (including any cash payment upon conversion), or payment
of any principal or premium on, or payment of any interest with respect to, or
any purchase, redemption, retirement or other acquisition of, any Convertible
Debt Securities shall not constitute a Restricted Payment and (ii) any payment
with respect to, or early unwind or settlement of, any Permitted Call Spread
Swap Agreement shall not constitute a Restricted Payment.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment, and “Revolving Commitments” means both Dollar Tranche
Commitments and Multicurrency Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

36



--------------------------------------------------------------------------------

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions Laws and Regulations (at the time
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctions Laws and Regulations” means all economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and the Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank and
the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender that has entered into Swap
Agreements and Banking Services Agreements with the Borrower or any Subsidiary,
(iv) each indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of February 8, 2017, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, restated or
otherwise modified from time to time.

“Senior Leverage Ratio” has the meaning assigned to such term in
Section 6.11(c).

“Senior Notes” means one or more series of senior secured or unsecured notes of
the Borrower or any Loan Party to be issued (including by depositing the
proceeds thereof into an escrow account prior to their being applied for the
purpose set forth below) pursuant to one or more offerings under Rule 144A
and/or Regulation S under the Securities Act of 1933, as amended, with or
without registration rights or pursuant to a registered public debt offering in
order to (x) finance the Microsemi Acquisition, to refinance indebtedness of
Microsemi and to pay fees and expenses incurred in connection with the Microsemi
Acquisition and the financing thereof pursuant to this Agreement, the Initial
Term Loan Facility, the Senior Notes and the Free Cash Flow Bridge Facility
and/or (y) reduce the aggregate principal amount of the Initial Term Loan
facility and extensions, refinancings, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof, except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancings or
replacements.

 

37



--------------------------------------------------------------------------------

“specified currency” has the meaning assigned to such term in Section 2.21.

“Specified Quarters” has the meaning assigned to such term in Section 6.11(a).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which by its terms is subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty and Microchip Technology LLC, a Delaware limited
liability company, and Silicon Storage Technology LLC, a Delaware limited
liability company. The Subsidiary Guarantors on the Restatement Effective Date
are identified as such in Schedule 3.01 to the Disclosure Letter.

 

38



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means that certain Guaranty dated as of the Original
Effective Date in the form of Exhibit F (including any and all supplements
thereto) and executed by each Subsidiary Guarantor, as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the following shall not be deemed a “Swap Agreement”: (i) any phantom
stock or similar plan (including, any stock option plan) providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries, (ii) any stock
option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of Borrower pursuant to delayed
delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“S-X Adjustments” has the meaning assigned to such term in the definition of
“Pro Forma Basis”.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

 

39



--------------------------------------------------------------------------------

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Incremental Term Loans as set forth on the relevant
Incremental Term Loan Amendment or in the most recent Assignment Agreement or
other documentation contemplated thereby executed by such Term Lender and (b) as
to all Term Lenders, the aggregate commitment of all Term Lenders to make
Incremental Term Loans. After advancing the Term Loan, each reference to a Term
Lender’s Term Loan Commitment shall refer to that Term Lender’s Applicable
Percentage of the Term Loans.

“Term Loans” means any Incremental Term Loans made by the Term Lenders to the
Borrower pursuant to any Incremental Term Loan Amendment under Section 2.20.

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“Tranche” means a category of Revolving Commitments and extensions of credit
hereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving
Loans, Multicurrency Tranche Letters of Credit and Swingline Loans and
(b) Dollar Tranche Commitments, Dollar Tranche Revolving Loans and Dollar
Tranche Letters of Credit.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

40



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Dollar Tranche Eurocurrency Loan”)
or by Class and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that in the event the Borrower requests such an
amendment, the Administrative Agent and the Required Lenders shall negotiate in
good faith to evaluate such proposed amendment. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards

 

41



--------------------------------------------------------------------------------

Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Restatement Effective Date and any similar lease entered into after
the Restatement Effective Date by the Borrower or any Subsidiary shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations.

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Notwithstanding the foregoing and for the avoidance of doubt, the Borrower shall
not be required to amend or supplement the definition of “Indebtedness” or
“Senior Debt” in the indenture under which any Convertible Debt Securities
outstanding on the Restatement Effective Date were issued with respect to the
Obligations.

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement.

The parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. Effective upon the Restatement Effective Date (i) each
Revolving Lender under the Existing Credit Agreement and each other Revolving
Lender under this Agreement that, on or prior to the requisite time on the date
hereof, has executed and delivered to the Administrative Agent (or its counsel)
a counterpart of this Agreement that has a 2023 Dollar Tranche Commitment as set
forth on Schedule 2.01 shall be a 2023 Dollar Tranche Lender and its Dollar
Tranche Commitment and Dollar Tranche Revolving Loans under the Existing Credit
Agreement shall be a 2023 Dollar Tranche Commitment and 2023 Dollar Tranche
Revolving Loans, respectively, (ii) each other Dollar Tranche Lender under the
Existing Credit Agreement shall be a 2020 Dollar Tranche Lender and its Dollar
Tranche Commitment and Dollar Tranche Revolving Loans under the Existing Credit
Agreement shall be a 2020 Dollar Tranche Commitment and 2020 Dollar Tranche
Revolving Loans, respectively, as set forth on Schedule 2.01, (iii) each
Revolving Lender under the Existing Credit Agreement and each other Revolving
Lender under this Agreement that, on or prior to the requisite time on the date
hereof, has executed and delivered to the Administrative Agent (or its counsel)
a counterpart of this Agreement that has a 2023 Multicurrency Tranche Commitment
as set forth on Schedule 2.01 shall be a 2023 Multicurrency Tranche Lender and
its Multicurrency Tranche Commitment and Multicurrency Tranche Revolving Loans
under the Existing Credit Agreement shall be a 2023 Multicurrency Tranche
Commitment and 2023 Multicurrency Tranche Revolving Loans, respectively, and
(iv) each other Multicurrency Tranche Lender under the Existing Credit Agreement
shall be a 2020 Multicurrency Tranche Lender and its Multicurrency Tranche
Commitment and Multicurrency Tranche Revolving Loans under the Existing Credit
Agreement shall be a 2020 Multicurrency Tranche Commitment and 2020
Multicurrency Tranche Revolving Loans, respectively, as set forth on Schedule
2.01. This

 

42



--------------------------------------------------------------------------------

Agreement is not intended to and shall not constitute a novation. All Loans made
and Obligations incurred under the Existing Credit Agreement which are
outstanding on the Restatement Effective Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness of
the amendment and restatement contemplated hereby on the Restatement Effective
Date: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) the “Dollar Tranche Commitments” and the
“Multicurrency Tranche Commitments” (each as defined in the Existing Credit
Agreement) shall be allocated between, and redesignated as, 2020 Dollar Tranche
Commitments, 2023 Dollar Tranche Commitments, 2020 Multicurrency Tranche
Commitments and 2023 Multicurrency Tranche Commitments hereunder, all as set
forth on the Schedule 2.01, (c) the Administrative Agent shall make such other
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit exposure under the Existing Credit Agreement as are necessary in
order that each such Lender’s Revolving Credit Exposure and outstanding
Revolving Loans hereunder reflects such Lender’s Applicable Percentage of the
outstanding aggregate Revolving Credit Exposures on the Restatement Effective
Date and (d) the Borrower hereby agrees to compensate each Lender for any and
all losses, costs and expenses incurred by such Lender in connection with the
sale and assignment of any Eurocurrency Loans (including the “Eurocurrency
Loans” under the Existing Credit Agreement) and such reallocation described
above, in each case on the terms and in the manner set forth in Section 2.16
hereof.

ARTICLE II

The Credits

SECTION 2.01. Commitments. To the extent that prior to the Restatement Effective
Date, “Revolving Loans” were made to the Borrower under the Existing Credit
Agreement which remain outstanding as of the Restatement Effective Date (such
outstanding loans being hereinafter referred to as the “Existing Revolving
Loans”), subject to the terms and conditions set forth in this Agreement, the
Borrower and each of the Lenders agree that on the Restatement Effective Date,
but subject to the reallocation and other transactions described in
Section 1.06, the Existing Revolving Loans shall be re-evidenced as Revolving
Loans of a particular Class under this Agreement and the terms of the Existing
Revolving Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein:

(a) each 2020 Dollar Tranche Lender (severally and not jointly) agrees to make
2020 Dollar Tranche Revolving Loans to the Borrower in Dollars from time to time
during the 2020 Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s 2020 Dollar Tranche Revolving Credit Exposure
exceeding such Lender’s 2020 Dollar Tranche Commitment, (ii) the total 2020
Dollar Tranche Revolving Credit Exposures exceeding the aggregate 2020 Dollar
Tranche Commitments, (iii) the sum of the total 2020 Dollar Tranche Revolving
Credit Exposures plus the total 2023 Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments or (iv) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments;

(b) each 2023 Dollar Tranche Lender (severally and not jointly) agrees to make
2023 Dollar Tranche Revolving Loans to the Borrower in Dollars from time to time
during the 2023 Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s 2023 Dollar Tranche Revolving Credit Exposure
exceeding such Lender’s 2023 Dollar Tranche Commitment, (ii) the total 2023
Dollar Tranche Revolving Credit Exposures exceeding the aggregate 2023 Dollar
Tranche

 

43



--------------------------------------------------------------------------------

Commitments, (iii) the sum of the total 2020 Dollar Tranche Revolving Credit
Exposures plus the total 2023 Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments or (iv) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments;

(c) each 2020 Multicurrency Tranche Lender (severally and not jointly) agrees to
make 2020 Multicurrency Tranche Revolving Loans to the Borrower in Agreed
Currencies from time to time during the 2020 Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s 2020 Multicurrency Tranche Revolving
Credit Exposure exceeding such Lender’s 2020 Multicurrency Tranche Commitment,
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2020
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2020
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total 2020 Multicurrency Tranche Revolving
Credit Exposures plus the total 2023 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit; and

(d) each 2023 Multicurrency Tranche Lender (severally and not jointly) agrees to
make 2023 Multicurrency Tranche Revolving Loans to the Borrower in Agreed
Currencies from time to time during the 2023 Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s 2023 Multicurrency Tranche Revolving
Credit Exposure exceeding such Lender’s 2023 Multicurrency Tranche Commitment,
(ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2023
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2023
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total 2020 Multicurrency Tranche Revolving
Credit Exposures plus the total 2023 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Dollar Tranche Revolving
Loans and Multicurrency Tranche Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in the
relevant Incremental Term Loan Amendment.

 

44



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing and each Term Loan Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency 5,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $1,000,000; provided that, subject to the requirements of Sections
2.01 and 2.02(a), an ABR Revolving Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the aggregate Dollar Tranche
Commitments or the aggregate Multicurrency Tranche Commitments, as applicable,
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $1,000,000 and not less than $1,000,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurocurrency
Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested (x) with respect to a Borrowing of
2020 Dollar Tranche Revolving Loans or 2020 Multicurrency Tranche Revolving
Loans that would end after the 2020 Maturity Date, or (y) with respect to a
Borrowing of 2023 Dollar Tranche Revolving Loans or 2023 Multicurrency Tranche
Revolving Loans that would end after the 2023 Maturity Date and (ii) subject to
the requirements of Section 2.01, (A) each requested 2020 Revolving Borrowing
denominated in Dollars shall be made pro rata among the 2020 Revolving Lenders
(and between the 2020 Dollar Tranche Commitments and the 2020 Multicurrency
Tranche Commitments) according to the sum of the aggregate amount of their
respective 2020 Dollar Tranche Commitments and 2020 Multicurrency Tranche
Commitments; provided that if, on such date of such 2020 Revolving Borrowing
(after giving effect to any prepayments of Revolving Loans and/or the expiration
of any Letters of Credit to occur as of such date) any 2020 Revolving Loans
and/or Letters of Credit denominated in Foreign Currencies will be outstanding
under the 2020 Multicurrency Tranche Commitments, such requested Borrowing
denominated in Dollars shall be made pro rata (or as nearly pro rata as
possible, as reasonably determined by the Administrative Agent) among the 2020
Revolving Lenders (and under the 2020 Dollar Tranche Commitments and the 2020
Multicurrency Tranche Commitments) according to the sum of the aggregate unused
amount of their respective 2020 Dollar Tranche Commitments and 2020
Multicurrency Tranche Commitments, in each case subject to the requirements of
Sections 2.01 and (B) each requested 2023 Revolving Borrowing denominated in
Dollars shall be made pro rata among the 2023 Revolving Lenders (and between the
2023 Dollar Tranche Commitments and the 2023 Multicurrency Tranche Commitments)
according to the sum of the aggregate amount of their respective 2023 Dollar
Tranche Commitments and 2023 Multicurrency Tranche Commitments; provided that
if, on such date of such 2023 Revolving Borrowing (after giving effect to any
prepayments of Revolving Loans and/or the expiration of any Letters of Credit to
occur as of such date) any 2023 Revolving Loans and/or Letters of Credit
denominated in Foreign Currencies will be outstanding under the 2023
Multicurrency Tranche Commitments, such requested Borrowing denominated in
Dollars shall be made pro rata (or as nearly pro rata as possible, as reasonably
determined by the Administrative Agent) among the 2023 Revolving Lenders (and
under the 2023 Dollar Tranche Commitments and the 2023 Multicurrency Tranche
Commitments) according to the sum of the aggregate unused amount of their
respective 2023 Dollar Tranche Commitments and 2023 Multicurrency Tranche
Commitments, in each case subject to the requirements of Sections 2.01.

 

45



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by written notice or by telephone in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, subject to the requirements of Section 2.02(d)(ii), whether such
Borrowing is to be a 2020 Dollar Tranche Revolving Borrowing, 2020 Multicurrency
Tranche Revolving Borrowing, 2023 Dollar Tranche Revolving Borrowing or 2023
Multicurrency Tranche Revolving Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, subject to the
requirements of Sections 2.01, (A) in the case of a 2020 Revolving Borrowing
denominated in Dollars, the requested 2020 Revolving Borrowing shall be an ABR
Borrowing made on a pro rata basis under the 2020 Dollar Tranche Commitments and
the 2020 Multicurrency Tranche Commitments as contemplated by
Section 2.02(d)(ii) and (B) in the case of a 2023 Revolving Borrowing
denominated in Dollars, the requested 2023 Revolving Borrowing shall be an ABR
Borrowing made on a pro rata basis under the 2023 Dollar Tranche Commitments and
the 2023 Multicurrency Tranche Commitments as contemplated by
Section 2.02(d)(ii). If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

46



--------------------------------------------------------------------------------

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will, in
a manner consistent with its customary practices, determine the Dollar Amount
of:

(a) each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing;

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the 2023 Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total 2020 Multicurrency Tranche Revolving Credit Exposures plus the total 2023
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate
Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total 2020 Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate 2020 Multicurrency Tranche Commitments,
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total 2023
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate 2023
Multicurrency Tranche Commitments or (v) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Multicurrency Tranche Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which Multicurrency Tranche Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Multicurrency Tranche Lender, specifying in
such notice such Multicurrency

 

47



--------------------------------------------------------------------------------

Tranche Lender’s Multicurrency Tranche Percentage (after giving effect to the
reallocation provisions of this paragraph (c)) of such Swingline Loan or Loans.
Each Multicurrency Tranche Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Multicurrency Tranche Lender’s
Multicurrency Tranche Percentage (after giving effect to the reallocation
provisions of this paragraph (c)) of such Swingline Loan or Loans. Each
Multicurrency Tranche Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Multicurrency Tranche Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever; provided that on the 2020 Maturity Date, the participations so
acquired by the 2020 Multicurrency Tranche Lenders shall be reallocated to the
remaining Multicurrency Tranche Lenders ratably in accordance with such
Multicurrency Tranche Revolving Lenders’ respective Applicable Percentages;
provided further that, to the extent such reallocation shall cause the Dollar
Amount of the Revolving Credit Exposures to exceed the Revolving Commitments,
the Borrower shall, on such date of reallocation, prepay Revolving Loans and/or
cash collateralize outstanding LC Exposure in an amount sufficient to eliminate
any such excess. Each Multicurrency Tranche Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Multicurrency Tranche Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Multicurrency Tranche Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Multicurrency Tranche Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the 2023 Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, the Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

 

48



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, whether such Letter of
Credit is a Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $50,000,000, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total 2020 Multicurrency Tranche
Revolving Credit Exposures plus the total 2023 Multicurrency Tranche Revolving
Credit Exposures shall not exceed the aggregate Multicurrency Tranche
Commitments, (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total 2020 Multicurrency Tranche Revolving Credit Exposures shall not exceed
the aggregate 2020 Multicurrency Tranche Commitments, (iv) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the total 2023 Multicurrency Tranche
Revolving Credit Exposures shall not exceed the aggregate 2023 Multicurrency
Tranche Commitments, (v) the sum of the total 2020 Dollar Tranche Revolving
Credit Exposures plus the total 2023 Dollar Tranche Revolving Credit Exposures
shall not exceed the aggregate Dollar Tranche Commitments, (vi) the total 2020
Dollar Tranche Revolving Credit Exposures shall not exceed the aggregate 2020
Dollar Tranche Commitments, (vii) the total 2023 Dollar Tranche Revolving Credit
Exposures shall not exceed the aggregate 2023 Dollar Tranche Commitments,
(viii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures shall not exceed the aggregate Revolving Commitments
and (ix) subject to Section 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Multicurrency Tranche Revolving Loans and Multicurrency Tranche LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), including
automatic one-year renewals so long as the expiration date otherwise complies
with clause (ii) of this clause (c), and (ii) the date that is five (5) Business
Days prior to the 2023 Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount

 

49



--------------------------------------------------------------------------------

available to be drawn under such Letter of Credit; provided that on the 2020
Maturity Date, the participations so granted and acquired by the 2020 Dollar
Tranche Lenders and the 2020 Multicurrency Tranche Lenders shall be reallocated
to the 2023 Dollar Tranche Lenders and the 2023 Multicurrency Tranche Lenders
ratably in accordance with such Revolving Lenders’ respective Revolving
Commitments; provided further that, to the extent such reallocation shall cause
the Dollar Amount of the Revolving Credit Exposures to exceed the Revolving
Commitments, the Borrower shall, on such date of reallocation, prepay Revolving
Loans and cash collateralize outstanding LC Exposure in an amount sufficient to
eliminate any such excess. In consideration and in furtherance of the foregoing,
each Applicable Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage (after giving effect to the reallocation
provisions of this paragraph (d)) of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of any of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with
(i) to the extent such LC Disbursement was made in Dollars, an ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an
amount equal to such LC Disbursement or (ii) to the extent that such LC
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Borrowing
in such Foreign Currency in an amount equal to such LC Disbursement and, in each
case, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Applicable Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage (after giving effect to the reallocation provisions of
Section 2.06(d)) thereof. Promptly following receipt of such notice, each
Applicable Lender shall pay to the Administrative Agent its Applicable
Percentage (after giving effect to the reallocation provisions of
Section 2.06(d)) of the payment then due from the Borrower, in the same manner
as provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Applicable Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Applicable Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Applicable Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such

 

50



--------------------------------------------------------------------------------

Lenders and the Issuing Bank as their interests may appear. Any payment made by
an Applicable Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Multicurrency Tranche Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Multicurrency Tranche Lender or (y) reimburse each LC Disbursement made in such
Foreign Currency in Dollars, in an amount equal to the Equivalent Amount,
calculated using the applicable Exchange Rates, on the date such LC Disbursement
is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

 

51



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Applicable Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of

 

52



--------------------------------------------------------------------------------

such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Term Loans shall be made as provided in the relevant Incremental
Term Loan Amendment; provided further that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars or as
may be otherwise agreed by the Borrower and the Administrative Agent in
connection with the Microsemi Acquisition Closing and (y) an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type and Class specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a

 

53



--------------------------------------------------------------------------------

Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued. Notwithstanding any other provision of this Section,
the Borrower shall not be permitted to change the Class of any Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type and Class resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, in the case of a Borrowing consisting of Revolving Loans, whether
(subject to the requirements of Section 2.02(d)(ii)) such Borrowing is to be a
2020 Dollar Tranche Revolving Borrowing, 2020 Multicurrency Tranche Revolving
Borrowing, 2023 Dollar Tranche Revolving Borrowing or 2023 Multicurrency Tranche
Revolving Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

54



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination, Reduction and Redesignation of Commitments. (a)
Unless previously terminated, (i) the 2020 Dollar Tranche Commitments and the
2020 Multicurrency Tranche Commitments shall terminate on the 2020 Maturity Date
and (ii) all other Commitments shall terminate on the 2023 Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $5,000,000 and not less than $25,000,000 (or, if less, the remaining
Revolving Commitments of such Class), (ii) the Borrower shall not terminate or
reduce the 2020 Dollar Tranche Commitments if, after giving effect to any
concurrent prepayment of the 2020 Dollar Tranche Revolving Loans in accordance
with Section 2.11, the total 2020 Dollar Tranche Revolving Credit Exposures
would exceed the aggregate 2020 Dollar Tranche Commitments, (iii) the Borrower
shall not terminate or reduce the 2023 Dollar Tranche Commitments if, after
giving effect to any concurrent prepayment of the 2023 Dollar Tranche Revolving
Loans in accordance with Section 2.11, the total 2023 Dollar Tranche Revolving
Credit Exposures would exceed the aggregate 2023 Dollar Tranche Commitments,
(iv) the Borrower shall not terminate or reduce the 2020 Multicurrency Tranche
Commitments if, after giving effect to any concurrent prepayment of the 2020
Multicurrency Tranche Revolving Loans in accordance with Section 2.11, the
Dollar Amount of the total 2020 Multicurrency Tranche Revolving Credit Exposures
would exceed the aggregate 2020 Multicurrency Tranche Commitments and (v) the
Borrower shall not terminate or reduce the 2023 Multicurrency Tranche
Commitments if, after giving effect to any concurrent prepayment of the 2023
Multicurrency Tranche Revolving Loans in accordance with Section 2.11, the
Dollar Amount of the total 2023 Multicurrency Tranche Revolving Credit Exposures
would exceed the aggregate 2023 Multicurrency Tranche Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph
(b) of this Section at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Other than
pursuant to the terms and conditions of Section 2.09, any termination or
reduction of

 

55



--------------------------------------------------------------------------------

the Revolving Commitments of any Class shall be permanent. Each reduction of the
Revolving Commitments of any Class shall be made ratably among the Lenders of
such Class in accordance with their respective Revolving Commitments in respect
of such Class; provided that if an Event of Default shall have occurred and be
continuing and one or more Letters of Credit or unreimbursed LC Disbursements
shall be outstanding, the Borrower shall not terminate or reduce any Class of
Revolving Commitments unless it shall simultaneously and ratably reduce the
other Classes of Revolving Commitments.

(d) The Borrower may, upon five (5) Business Days’ written notice (or such
shorter notice period as is approved by the Administrative Agent) to the
Administrative Agent, request (a “Redesignation Request”) that:

(i) the then existing 2020 Dollar Tranche Commitments be reduced by a specified
amount (such amount not to exceed the amount that would cause the then existing
2020 Dollar Tranche Commitments to be less than zero) and the 2023 Dollar
Tranche Commitments or the 2023 Multicurrency Tranche Commitments, as
applicable, be simultaneously and correspondingly increased by such specified
amount (a “Dollar Commitment Redesignation”) and in connection with such Dollar
Commitment Redesignation, each of one or more specified 2020 Revolving Lenders
agrees to (A) reduce its then current 2020 Dollar Tranche Commitment to zero
(such amount not to exceed the amount that would cause its then existing 2020
Dollar Tranche Commitment to be less than zero and the amount of such reduction,
its “2020 Dollar Reduction Amount”) and permanently and irrevocably terminate
its 2020 Dollar Tranche Commitment and (B) simultaneously with the reduction and
termination of its 2020 Dollar Tranche Commitment described in the foregoing
clause (A), provide a 2023 Dollar Tranche Commitment or a 2023 Multicurrency
Tranche Commitment, as applicable, equal to such 2020 Dollar Reduction Amount
and cease to be a 2020 Dollar Tranche Lender while simultaneously becoming a
2023 Dollar Tranche Lender or a 2023 Multicurrency Tranche Lender, as
applicable, in each case for all purposes of the Credit Agreement and the other
Loan Documents; and/or

(ii) the then existing 2020 Multicurrency Tranche Commitments be reduced by a
specified amount (such amount not to exceed the amount that would cause the then
existing 2020 Multicurrency Tranche Commitments to be less than zero) and the
2023 Multicurrency Tranche Commitments or the 2023 Dollar Tranche Commitments,
as applicable, be simultaneously and correspondingly increased by such specified
amount (a “Multicurrency Commitment Redesignation”) and in connection with such
Multicurrency Commitment Redesignation, each of one or more specified 2020
Revolving Lenders agrees to (A) reduce its then current 2020 Multicurrency
Tranche Commitment to zero (such amount not to exceed the amount that would
cause its then existing 2020 Multicurrency Tranche Commitment to be less than
zero and the amount of such reduction, its “2020 Multicurrency Reduction
Amount”) and permanently and irrevocably terminate its 2020 Multicurrency
Tranche Commitment and (B) simultaneously with the reduction and termination of
its 2020 Multicurrency Tranche Commitment described in the foregoing clause (A),
provide a 2023 Multicurrency Tranche Commitment or a 2023 Dollar Tranche
Commitment, as applicable, equal to such 2020 Multicurrency Reduction Amount and
cease to be a 2020 Multicurrency Tranche Lender while simultaneously becoming a
2023 Multicurrency Tranche Lender or a 2023 Dollar Tranche Lender, as
applicable, in each case for all purposes of the Credit Agreement and the other
Loan Documents;

 

56



--------------------------------------------------------------------------------

provided that (1) any such Redesignation Request shall be subject to the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and shall be subject to the written approval of each 2020
Revolving Lender that is reducing its 2020 Dollar Tranche Commitment and/or its
2020 Multicurrency Tranche Commitment, as applicable, and simultaneously
providing a 2023 Dollar Tranche Commitment and/or a 2023 Multicurrency Tranche
Commitment, as applicable, in connection with such Redesignation Request, (2) in
connection with effectuating such Redesignation Request, the Administrative
Agent shall, and is hereby authorized to, administer such reallocations, sales,
assignments, transfers (or other relevant actions in respect) of each Lender’s
Applicable Percentage of the relevant Class of Credit Exposure under the Credit
Agreement as are necessary in order that each relevant Class of Credit Exposure
with respect to such Lender reflects such Lender’s Applicable Percentage of such
Class of Credit Exposure under the Credit Agreement as modified by such
Redesignation Request, and the Borrower hereby agrees to compensate each Lender
for any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans and the reallocations
described in this clause (2), in each case on the terms and in the manner set
forth in Section 2.16, and (3) any such Redesignation Request may only occur if,
after giving effect thereto (and the reallocations described in the foregoing
clause (2)), (i) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total 2020 Multicurrency Tranche Revolving Credit Exposures plus
the total 2023 Multicurrency Tranche Revolving Credit Exposures shall not exceed
the aggregate Multicurrency Tranche Commitments, (ii) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the total 2020 Multicurrency Tranche Revolving
Credit Exposures shall not exceed the aggregate 2020 Multicurrency Tranche
Commitments, (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total 2023 Multicurrency Tranche Revolving Credit Exposures shall not exceed
the aggregate 2023 Multicurrency Tranche Commitments, (iv) the sum of the total
2020 Dollar Tranche Revolving Credit Exposures plus the total 2023 Dollar
Tranche Revolving Credit Exposures shall not exceed the aggregate Dollar Tranche
Commitments, (v) the total 2020 Dollar Tranche Revolving Credit Exposures shall
not exceed the aggregate 2020 Dollar Tranche Commitments, (vi) the total 2023
Dollar Tranche Revolving Credit Exposures shall not exceed the aggregate 2023
Dollar Tranche Commitments, (vii) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the total Revolving Credit Exposures shall not exceed the
aggregate Revolving Commitments and (vii) subject to Section 2.04 and 2.11(b),
the Dollar Amount of the total outstanding Multicurrency Tranche Revolving Loans
and Multicurrency Tranche LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.

Upon the effectiveness of a Redesignation Request, the Administrative Agent
shall notify the Lenders thereof, and the applicable Revolving Commitments shall
be adjusted as contemplated thereby on the date of such effectiveness.

No 2020 Revolving Lender shall be committed to decrease its 2020 Dollar Tranche
Commitment and/or its 2020 Multicurrency Tranche Commitment and to then provide
a 2023 Dollar Tranche Commitment and/or a 2023 Multicurrency Tranche Commitment
in respect of any exercise by the Borrower pursuant to this Section 2.09,
without the consent of such Lender in its sole discretion.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each 2020 Dollar Tranche Lender and each 2020 Multicurrency
Tranche Lender the then unpaid principal amount of each 2020 Dollar Tranche
Revolving Loan and each 2020 Multicurrency Tranche Revolving Loan, respectively,
on the 2020 Maturity Date in the currency of such Loan, (ii) to the
Administrative Agent for the account of each 2023 Dollar Tranche Lender and each
2023 Multicurrency Tranche Lender the then unpaid principal amount of each 2023
Dollar Tranche Revolving Loan and each 2023 Multicurrency Tranche Revolving
Loan, respectively, on the 2023 Maturity Date in the currency of such Loan and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the 2023 Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Dollar Tranche Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

 

57



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 12:00 noon, Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be conditional and may be
revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a

 

58



--------------------------------------------------------------------------------

Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Revolving Borrowing and each voluntary prepayment of a Term Loan
Borrowing shall be applied as provided in the relevant Incremental Term Loan
Amendment. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures of any Class (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Revolving Commitments of such Class or (B) the sum of the aggregate principal
Dollar Amount of all of the outstanding 2020 Multicurrency Tranche Revolving
Credit Exposures denominated in Foreign Currencies plus all of the outstanding
2023 Multicurrency Tranche Revolving Credit Exposures denominated in Foreign
Currencies (collectively, the “Foreign Currency Exposure”) (so calculated), as
of the most recent Computation Date with respect to each such Credit Event,
exceeds the Foreign Currency Sublimit or (ii) solely as a result of fluctuations
in currency exchange rates, (A) the sum of the aggregate principal Dollar Amount
of all of the 2020 Multicurrency Tranche Revolving Credit Exposures (so
calculated) exceeds 105% of the aggregate 2020 Multicurrency Tranche
Commitments, (B) the sum of the aggregate principal Dollar Amount of all of the
2023 Multicurrency Tranche Revolving Credit Exposures (so calculated) exceeds
105% of the aggregate 2023 Multicurrency Tranche Commitments or (C) the Foreign
Currency Exposure, as of the most recent Computation Date with respect to each
such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrower
shall in each case immediately repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) of each Class to be less than or equal to the aggregate Revolving
Commitments of such Class and (y) the Foreign Currency Exposure to be less than
or equal to the Foreign Currency Sublimit, as applicable.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Restatement
Effective Date to but excluding the date on which the Revolving Commitment of
such Lender terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
commitment fee shall continue to accrue on the average daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Restatement Effective Date;
provided that any commitment fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure

 

59



--------------------------------------------------------------------------------

and (ii) to the Issuing Bank for its own account a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Restatement Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the 2020 Availability Period or the
2023 Availability Period, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

60



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBOR Screen Rate is not available or published on a
current basis), for a Loan in the applicable currency or for the applicable
Interest Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period or the applicable Agreed Currency;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and, unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency, such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be equal to the rate determined by the Administrative Agent in
its reasonable discretion after consultation with the Borrower and consented to
in writing by the Required Lenders; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted provided further that upon receipt of such notice
from the Administrative Agent, the Borrower may revoke any pending request for
such Eurodollar Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then

 

61



--------------------------------------------------------------------------------

the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class stating that such Required Lenders
object to such amendment; provided that any such objection will only be
effective with respect to the applicable Class of Loans. Until an alternate rate
of interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBOR Screen Rate for the applicable
Agreed Currency and such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the Borrower will pay to such Recipient such additional
amount or amounts as will compensate such Recipient for such additional costs
incurred or reduction suffered.

 

62



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense to such Lender attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

 

63



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by applicable law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent or the applicable Loan Party (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within ten (10) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as

 

64



--------------------------------------------------------------------------------

will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit G-1 (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

 

65



--------------------------------------------------------------------------------

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership) (1) an IRS
Form W-8IMY on behalf of itself, (2) a certificate substantially in the form of
Exhibit G-2 or Exhibit G-3 and (3) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate in substantially the form of Exhibit G-4 on behalf of such partners;
or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to Sections 1471 through 1474 of the Code after the
Restatement Effective Date.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

66



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due

 

67



--------------------------------------------------------------------------------

under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans) and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the relevant Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

68



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. (a) The Borrower may from time to time elect to
increase the total 2023 Dollar Tranche Commitments or the total 2023
Multicurrency Tranche Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as either (i) such Loans constitute or are made under the
Initial Term Loan Facility or (ii) the aggregate amount of such increases and
all such Incremental Term Loans does not exceed an amount such that, after
giving effect (including on a Pro Forma Basis) to any such increase in the
Revolving Commitments of any Class (or in the Revolving Commitment of any
Lender) or tranche of Incremental Term Loans (assuming that any such incremental
Revolving Commitments and/or such Incremental Term Loans are drawn in full), the
Senior Leverage Ratio is (x) prior to the Microsemi Acquisition Closing Date,
equal to or less than 2.50 to 1.00 and (y) on or after the Microsemi Acquisition
Closing Date, equal to or less than (A) 4.75 to 1.00 if such Incremental Term
Loan is made on the Microsemi Acquisition Closing Date or prior to the first
anniversary of the Microsemi Acquisition Closing Date, (B) 4.25 to 1.00 if such
Incremental Term Loan is made on or following the first anniversary of the
Microsemi Acquisition Closing Date but prior to the second anniversary of the
Closing Date and (C) 3.75 to 1.00 if such Incremental Term Loan is made on or
after the second anniversary of the Microsemi Acquisition Closing Date; provided
that, at the option of the

 

69



--------------------------------------------------------------------------------

Borrower, in connection with any Acquisition-Related Incremental Term Loans (as
defined below) and to the extent the Lenders participating in such
Acquisition-Related Incremental Term Loans agree, the compliance with such
maximum permitted Senior Leverage Ratio shall be tested at the time of the
execution of the applicable Limited Conditionality Acquisition Agreement (as
defined below) (after giving Pro Forma Effect to such Limited Conditionality
Acquisition, the incurrence of such Acquisition-Related Incremental Term Loans
and the application of the proceeds thereof); provided that to the extent
compliance with such maximum permitted Senior Leverage Ratio is tested at the
time of the execution of such Limited Conditionality Acquisition Agreement, then
from such time of execution and prior to the earlier of the date on which such
Limited Conditionality Acquisition is consummated or the date on which such
Limited Conditionality Acquisition is terminated or expires, any calculation of
any ratio, test or basket availability in Article VI (other than for purposes of
calculation of any of the covenants contained in Section 6.11) shall be
calculated (and shall be required to be satisfied) as if such Limited
Conditionality Acquisition (and the incurrence of such applicable
Acquisition-Related Incremental Term Loans) (x) had been consummated as of the
date of execution of the related Limited Conditionality Acquisition Agreement by
the parties thereto and (y) had not been consummated.

(b)    The Borrower may arrange for any such increase or tranche pursuant to
this Section 2.20 to be provided by one or more Lenders (each Lender so agreeing
to an increase in its 2023 Dollar Tranche Commitment or 2023 Multicurrency
Tranche Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other institutional investors or entities (each such new bank, financial
institution or other investor or entity, an “Augmenting Lender”; provided that
no Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Revolving Commitments of the applicable Class, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments of the
applicable Class, as the case may be; provided that (i) each Augmenting Lender,
shall be subject to the approval of the Borrower and the Administrative Agent
and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Revolving Commitments or any Incremental Term Loan pursuant to this
Section 2.20. Increases and new Revolving Commitments and Incremental Term Loans
created pursuant to this Section 2.20 shall become effective on the date agreed
by the Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.

(c)    Notwithstanding the foregoing, no increase in the Revolving Commitments
of any Class (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans (other than any Incremental Term Loans incurred under the
Initial Term Loan Facility) shall become effective under this Section 2.20
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.11 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Restatement Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase; provided that, with respect to any Incremental Term
Loans incurred for the purpose of financing an acquisition permitted by this
Agreement for which the Borrower has determined, in good faith, that limited
conditionality is reasonably necessary (any such acquisition, a “Limited
Conditionality Acquisition”) (and such Incremental Term Loans,
“Acquisition-Related Incremental Term Loans”), (x) clause (i)(A) of this
sentence shall be deemed to have been satisfied so

 

70



--------------------------------------------------------------------------------

long as (1) as of the date of execution of the definitive acquisition
documentation in respect of a Limited Conditionality Acquisition (a “Limited
Conditionality Acquisition Agreement”) by the parties thereto, no Default or
Event of Default shall have occurred and be continuing or would result from
entry into such documentation, (2) as of the date of the borrowing of such
Acquisition-Related Incremental Term Loans, no Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII is in existence immediately before or
after giving effect (including on a Pro Forma Basis) to such borrowing and to
any concurrent transactions and any substantially concurrent use of proceeds
thereof, (3) the representations and warranties set forth in Article III shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of the date of execution of the applicable
Limited Conditionality Acquisition Agreement by the parties thereto, except to
the extent any such representation and warranty specifically refers to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) as of such earlier date and (4) as of the date of the
borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) immediately prior to, and after giving effect to, the incurrence of
such Acquisition-Related Incremental Term Loans, except to the extent any such
representation and warranty specifically refers to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of such earlier date and (y) clause (i)(B) of this sentence shall
be deemed to have been satisfied so long as the Borrower shall be in compliance
(on a Pro Forma Basis) with the covenants contained in Section 6.11 as of the
date of execution of the related Limited Conditionality Acquisition Agreement by
the parties thereto. Notwithstanding the foregoing, with respect to any
Incremental Term Loans incurred under the Initial Term Loan Facility, such
Incremental Term Loans shall become effective under this Section 2.20 if the
Microsemi Acquisition Conditions and any such additional conditions required by
the Increasing Lenders or Augmenting Lenders agreeing to provide such
Incremental Term Loans in the Incremental Term Loan Amendment shall have been
satisfied.

(d) On the effective date of any increase in the Revolving Commitments of any
Class or any Incremental Term Loans being made, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders of such Class, as being required
in order to cause, after giving effect to such increase and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of such Class of all the Lenders to equal its
Applicable Percentage of such Class, as applicable, of such outstanding
Revolving Loans of such Class, and (ii) except in the case of any Incremental
Term Loans, the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans of such Class as of the date of any increase in the
Revolving Commitments of such Class (with such reborrowing to consist of the
Types of Revolving Loans of such Class, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.

 

71



--------------------------------------------------------------------------------

(e) The Incremental Term Loans (i) shall rank pari passu in right of payment and
security with the Revolving Loans, any existing Term Loans and any other Loans
hereunder, (ii) shall not mature earlier than the 2023 Maturity Date (but may
have amortization prior to such date) and (iii) shall be treated substantially
the same as (and in any event no more favorably than) the Revolving Loans, any
existing Term Loans and any other Loans hereunder; provided that (A) the terms
and conditions applicable to any tranche of Incremental Term Loans maturing
after the 2023 Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the 2023 Maturity Date (or, in the case of Incremental Term Loans
marketed as term “B” loans to institutional investors (including, for the
avoidance of doubt, Incremental Term Loans incurred under the Initial Term Loan
Facility) (“Incremental Term B Loans”), such covenants and prepayment
requirements may be applicable prior to the 2023 Maturity Date if, in the
reasonable judgment of the Borrower and the Administrative Agent, such covenants
and prepayment requirements are customarily included for loans of such type and,
in the case of such prepayments, such Incremental Term B Loans may participate
in such prepayments on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) with any other Term Loans hereunder), (B) the
Incremental Term Loans may be priced differently than the Revolving Loans and
any other Loans hereunder, (C) the Weighted Average Life to Maturity of any
Incremental Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of any other Term Loans hereunder and Incremental Term Loans
with the longest remaining Weighted Average Life to Maturity, (D) any
Incremental Term Loan Amendment with respect to Incremental Term B Loans
(including, for the avoidance of doubt, any Incremental Term Loans incurred
under the Initial Term Loan Facility) may (I) include such features as are, in
the reasonable judgment of the Borrower and the Administrative Agent,
customarily applicable to such type of loans (including but not limited to the
ability to do refinancing amendments, extensions/loan modification offers and
repurchases of such Incremental Term B Loans and limitations on the
applicability of financial covenants to such Incremental Term B Loans, add a
“most favored nation” provision in respect of interest rates and add a call
protection prepayment premium), (II) may provide for additional Collateral
hereunder so long as such Collateral is shared on a pari passu basis with the
Revolving Loans and any other Loans hereunder and (III) and with respect to any
Incremental Term Loans incurred under the Initial Term Loan Facility, may
provide for such other terms set forth in the Commitment Letter for the Initial
Term Loan Facility, and (E) any lenders holding Incremental Term B Loans may
agree in advance pursuant to an Incremental Term Loan Amendment to certain other
modifications to the negative (but not financial maintenance) covenants set
forth in Article VI hereof so long as such modifications shall not be applicable
under this Agreement until such time as, and to the extent that, the Required
Lenders (calculated without giving effect to the lenders holding such
Incremental Term B Loans) have otherwise approved such modifications.

(f) Incremental Term Loans may be made hereunder pursuant to an amendment to or
an amendment and restatement (including pursuant to an amendment attaching the
form of amended and restated credit agreement) of this Agreement (each such
amendment or amendment and restatement, an “Incremental Term Loan Amendment”)
and, as appropriate, the other Loan Documents (including, with respect to the
Initial Term Loan Facility, without limitation, an amendment and restatement of
the Disclosure Letter to update such Disclosure Letter to give effect to the
Microsemi Acquisition and such other amendments and/or amendments and
restatements, reaffirmations, replacements or other modifications to the other
Loan Documents, and such other instruments as may be required to reflect any
additional Subsidiary Guarantors or reaffirmations or additions to the
Collateral resulting from or in connection with the Microsemi Acquisition),
executed by the Borrower, each Increasing Lender participating in such tranche,
each Augmenting Lender participating in such tranche, if any, each Subsidiary
Guarantor party thereto, if any, and the Administrative Agent, as applicable,
without the consent of any other Lenders; provided that, notwithstanding
anything to the contrary herein, any such Augmenting Lender or Increasing Lender
executing an Incremental Term Loan Amendment shall not be

 

72



--------------------------------------------------------------------------------

required to execute a supplement in the form of Exhibit C or Exhibit D, as
applicable. In addition to the matters set forth in clauses (A)-(E) of the
proviso in clause (e) above, the Incremental Term Loan Amendment may, without
the consent of any Lenders (other than the Lenders providing such Incremental
Term Loans), effect such other amendments and/or amendments and restatements to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section 2.20 (including, for the avoidance of doubt, to give effect to
the Initial Term Loan Facility and the terms thereof), and the Administrative
Agent is authorized to receive and deliver such agreements, documents and
instruments as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.20 (including,
for the avoidance of doubt, to give effect to the Initial Term Loan Facility and
the terms thereof).

(g) Nothing contained in this Section 2.20 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time. No Lender
shall be committed to increase its Revolving Commitment and/or to provide any
portion of any Incremental Term Loans in respect of any exercise by the Borrower
pursuant to this Section 2.20 without the consent of such Lender.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders, Required Revolving
Lenders or a Majority in Interest of any Class of Lenders have taken or may take
any action hereunder (including any consent to

 

73



--------------------------------------------------------------------------------

any amendment, waiver or other modification pursuant to Section 9.02); provided,
that, except as otherwise provided in Section 9.02, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Event of Default has occurred and is continuing, (1) all or
any part of the Swingline Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Multicurrency Tranche
Lenders (the “Non-Defaulting Multicurrency Tranche Lenders”) in accordance with
their respective Multicurrency Tranche Percentages (after giving effect to the
reallocation provisions of Section 2.05(c)) but only to the extent the (A) the
sum of all Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche
Revolving Credit Exposures does not exceed the total of all Non-Defaulting
Multicurrency Tranche Lenders’ Multicurrency Tranche Commitments and (B) each
Non-Defaulting Multicurrency Tranche Lender’s Multicurrency Tranche Revolving
Credit Exposure does not exceed such Non-Defaulting Multicurrency Tranche
Lender’s Multicurrency Tranche Commitment; (2) all or any part of the Dollar
Tranche LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders that are Dollar Tranche Lenders (the “Non-Defaulting
Dollar Tranche Lenders”) in accordance with their respective Dollar Tranche
Percentages (after giving effect to the reallocation provisions of
Section 2.06(d)) but only to the extent (A) the sum of all Non-Defaulting Dollar
Tranche Lenders’ Dollar Tranche Revolving Credit Exposures does not exceed the
total of all Non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Commitments
and (B) each Non-Defaulting Dollar Tranche Lender’s Dollar Tranche Revolving
Credit Exposure does not exceed such Non-Defaulting Dollar Tranche Lender’s
Dollar Tranche Commitment; and (3) all or any part of the Multicurrency Tranche
LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Multicurrency Tranche Lenders in accordance with their respective
Multicurrency Tranche Percentages (after giving effect to the reallocation
provisions of Section 2.06(d)) but only to the extent (A) the sum of all
Non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche Revolving
Credit Exposures does not exceed the total of all Non-Defaulting Multicurrency
Tranche Lenders’ Multicurrency Tranche Commitments and (B) each Non-Defaulting
Multicurrency Tranche Lender’s Multicurrency Tranche Revolving Credit Exposure
does not exceed such Non-Defaulting Multicurrency Tranche Lender’s Multicurrency
Tranche Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

74



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages (after giving effect to the
reallocation provisions of Sections 2.05(c) and 2.06(d)); and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the Restatement Effective Date and for so long as
such event shall continue or (ii) the Swingline Lender or the Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of the other Lenders
(other than Swingline Loans) and/or Multicurrency Tranche Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Subject to Section 9.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

75



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and the
other Loan Parties is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 to the Disclosure Letter identifies each Subsidiary as
of the Restatement Effective Date, noting whether such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law or shares held by nominees on behalf of the
Borrower or any Subsidiary as required by law), a description of each class
issued and outstanding. All of the outstanding shares of capital stock and other
equity interests of each Material Subsidiary are validly issued and outstanding
and fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 to the Disclosure Letter as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens, other than Liens created under the
Collateral Documents. There are no outstanding commitments or other obligations
of any Material Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of any Material Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions on the part of such Loan Parties and, if
required, actions by equity holders of such Loan Parties. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority by any Loan Party, except such as have
been obtained or made and are in full force and effect or as may be required in
connection with any Pledge Agreement and except for filings necessary to perfect
Liens created pursuant to the Collateral Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Loan Party or any order of any Governmental
Authority binding on any Loan Party, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding
upon the Borrower or any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Loan Party,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Loan Party, other than Liens created under the Collateral
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity (in the case of clause (i) only) and
cash flows (i) as of and for the fiscal year ended March 31, 2017 reported on by
Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended December 31, 2017,
certified by one of its Financial Officers (which certification is included in
the exhibits to the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended December 31, 2017). Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

76



--------------------------------------------------------------------------------

(b) Since March 31, 2017, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns or is licensed to use all
Intellectual Property material to its business, and, to the Borrower’s
knowledge, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened in writing that
could reasonably be expected to have a Material Adverse Effect. The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters, except to the
extent such violations, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. All material payments due
from the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority (including, without limitation, the Office of Foreign
Assets Control, Department of Treasury) applicable to it or its property
(including, without limitation, the “Act” defined in Section 9.13) and all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

77



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. When taken together with the Borrower’s filings with
the SEC, the Borrower has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the written reports, financial statements, certificates or other written
information (other than general market or economic data) furnished by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), when
taken together with the Borrower’s filings with the SEC, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that forecasts and projections are subject to contingencies and
no insurance can be given that any forecast or projection will be realized).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and (i) when
financing statements or other filings in appropriate form with respect to the
applicable Loan Parties are filed in the appropriate offices in the appropriate
jurisdictions and (ii) upon Administrative Agent taking such other actions to
perfect its security interest in the Collateral as contemplated by the Security
Agreement, such Liens constitute perfected and continuing

 

78



--------------------------------------------------------------------------------

Liens on the Collateral to the extent such Liens may be perfected by taking the
actions contemplated by the foregoing clauses (i) and (ii), securing the
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted by Section 6.02, to the extent any such Liens
permitted by Section 6.02 would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.

SECTION 3.16. Sanctions Laws and Regulations; Anti-Corruption. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions Laws and Regulations, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower, their
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions Laws and Regulations in all material respects. None of the Borrower,
any Subsidiary, or to the Borrower’s knowledge any of its directors, officers,
brokers or other agents acting or benefiting in any capacity in connection with
this Agreement, or any of the Borrower’s Affiliates is a Designated Person. No
Loan or the use of proceeds by Borrower of any Loan will violate Anti-Corruption
Laws or applicable Sanctions Laws and Regulations.

SECTION 3.17. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement shall become
effective as of the first date (the “Restatement Effective Date”) on which each
of the following conditions shall have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Required Lenders, each 2023 Dollar Tranche Lender, each 2023
Multicurrency Tranche Lender, the Swingline Lender, the Issuing Bank and the
Administrative Agent either a counterpart of this Agreement signed on behalf of
such party or written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received the General Reaffirmation
executed by each Subsidiary Guarantor in favor of the Administrative Agent.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel and covering such matters relating to the Loan Parties,
the Loan Documents and this Agreement as the Administrative Agent shall have
reasonably requested. The Borrower hereby requests such counsel to deliver such
opinion.

 

79



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel have reasonably requested relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E to this
Agreement.

(e) The Administrative Agent shall have received (i) for the account of each
Revolving Lender party hereto that delivers its executed signature page to this
Agreement by no later than the date and time specified by the Administrative
Agent, a consent fee in an amount equal to the amount previously disclosed to
the Lenders and (ii) payment of the Administrative Agent’s and its affiliates’
fees and reasonable out-of-pocket expenses (including reasonable out-of-pocket
fees and expenses of counsel for the Administrative Agent) in connection with
this Agreement and the other Loan Documents to the extent invoices therefor have
been provided to the Borrower at least one Business Day prior to the Restatement
Effective Date.

(f) The Administrative Agent shall have received for the ratable account of the
Lenders under the Existing Credit Agreement, all accrued and unpaid interest on
the Dollar Tranche Revolving Loans and Multicurrency Tranche Revolving Loans
under the Existing Credit Agreement, and all accrued but unpaid commitment fees
with respect to the Revolving Commitment under the Existing Credit Agreement to,
but not including, the Restatement Effective Date.

The Administrative Agent and the Lenders waive any prior written notice required
under the Existing Credit Agreement or this Agreement in respect of any
prepayment of the Revolving Loans being effected on the Restatement Effective
Date. Upon the occurrence of the Restatement Effective Date, the Administrative
Agent shall notify the Borrower and the Lenders of the Restatement Effective
Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing made on the Microsemi
Acquisition Closing Date), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; except, in each case, to the extent any such
representation or warranty specifically refers to an earlier date, in which case
it shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

80



--------------------------------------------------------------------------------

SECTION 4.03. Microsemi Acquisition Loans. The obligation of each Lender to make
a Microsemi Acquisition Loan on the Microsemi Acquisition Closing Date is
subject solely to the satisfaction of the Microsemi Acquisition Conditions.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or otherwise
become subject to cash collateralization or other arrangements reasonably
satisfactory to the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

81



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not later than May 31 of each year, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) of the Borrower and its Subsidiaries
for each quarter of such fiscal year of the Borrower in form reasonably
satisfactory to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
(or any successor thereto); provided that the Borrower shall upon request
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies or links to access such documents) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

82



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and Intellectual Property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in each case where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The
Borrower will furnish to the Administrative Agent, upon the reasonable request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained, and shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the tangible personal property and assets insurance policies of the Borrower and
the Subsidiary Guarantors naming the Administrative Agent as lender loss payee,
and (y) to all general liability and other liability policies of the Borrower
and the Subsidiary Guarantors naming the Administrative Agent an additional
insured. In the event the Borrower or any of its Subsidiaries at any time or
times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made in all material respects and
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested (but not more than once per fiscal year unless an
Event of Default exists). The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may

 

83



--------------------------------------------------------------------------------

prepare and distribute to the Lenders certain reports pertaining to the Borrower
and its Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders. Notwithstanding the foregoing, neither the Borrower nor its
Subsidiaries shall be required to disclose or discuss, or permit the inspection,
examination or making of extracts of, any document, book, record or other matter
that (i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
such Lender or their representatives is then prohibited by applicable law or any
agreement binding on Borrower or its Subsidiaries or (iii) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions Laws and
Regulations.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes (including
working capital, Permitted Acquisitions, capital expenditures, repurchases of
stock and repayments of Indebtedness, in each case to the extent permitted under
this Agreement), of the Borrower and its Subsidiaries. In addition, the proceeds
of the Microsemi Acquisition Loans will be used to fund, in whole or in part,
the Microsemi Acquisition, to refinance indebtedness of Microsemi and to pay
fees and expenses incurred in connection with the Microsemi Acquisition and the
financing thereof pursuant to this Agreement, the Initial Term Loan Facility,
the Senior Notes and the Free Cash Flow Bridge Facility. No part of the proceeds
of any Loan (including, for the avoidance of doubt, the Microsemi Acquisition
Loans) will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Subsidiary Guaranty; Collateral; Pledges; Further Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Domestic Subsidiary” or otherwise, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Material Domestic Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such joinders to the Subsidiary
Guaranty and the Security Agreement to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
(provided, that it is understood and agreed that no Affected Domestic Subsidiary
shall be required to become a Subsidiary Guarantor pursuant to this Section).

 

84



--------------------------------------------------------------------------------

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, and
including the Applicable Pledged Equity but excluding the Excluded Assets) to be
subject to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Obligations in accordance
with the terms and conditions of this Agreement and the Collateral Documents,
subject in any case to Liens permitted by Section 6.02 and any limitations set
forth in this Agreement or the relevant Collateral Documents. As used herein,
“Applicable Pledged Equity” means 100% of the issued and outstanding Equity
Interests of each Domestic Pledge Subsidiary and 65% of the voting Equity
Interests of each Foreign Pledge Subsidiary.

(c) As promptly as possible but in any event within 45 (forty-five) days after
the Restatement Effective Date (or such later date as may be agreed upon by the
Administrative Agent), the Borrower will cause, and the applicable Loan Party or
Loan Parties to cause, 65% of the voting Equity Interests of Microchip
Technology Malta Limited to be subject to a first priority, perfected Liens in
favor of the Administrative Agent (or its appointed designee or sub-agent) for
the benefit of the Secured Parties to secure the Obligations, by entering into a
Pledge Agreement under the laws of the Republic of Ireland that is reasonably
satisfactory to the Administrative Agent.

(d) Without limiting the foregoing but subject to the limitations set forth in
this Agreement and the Collateral Documents, the Borrower will, and will cause
each other Loan Party to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Borrower.

(e) Notwithstanding the foregoing in this Section 5.09 or anything to the
contrary in any Collateral Document, the Administrative Agent shall not require
the Borrower or any other Loan Party or any of their respective Affiliates
(i) to obtain or deliver any landlord waivers, estoppels, collateral access
agreements or any similar documents or instruments, (ii) to take any action with
respect to any property (whether now owned or hereafter acquired) located
outside of the United States, and no Loan Party shall be required to enter into
any collateral documentation governed by or required by the laws of any
jurisdiction outside the United States in order to create or perfect any
security interest in any such property, whether or not located in any
jurisdiction outside of the United States (provided that, this clause (ii) shall
not apply to pledge documentation entered into by a Loan Party prior to
February 8, 2017 or pursuant to Section 5.09(c) in respect of the pledge of
Equity Interests in any Foreign Pledge Subsidiary), (iii) to enter into any
control agreements or other control arrangements, (iv) to take actions to
perfect a security interest in respect of letter of credit rights to the extent
not perfected by the filing of a Form UCC-1 financing statement, (v) to take any
actions with respect to fixtures, (vi) to take actions to perfect a security
interest in any Collateral if the cost, burden, difficulty or consequence of
granting or perfecting a security interest therein outweighs the benefit of the
security afforded thereby as reasonably determined by the Borrower and the
Administrative Agent, (vii) to take any action under the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), or (viii) to take any actions to perfect a security interest in a motor
vehicle other than the filing of a Form UCC-1 financing statement.

 

85



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or otherwise become subject to
cash collateralization or other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness existing on the Restatement Effective Date (or, in the case of
any revolving credit facility, available to be drawn) and set forth in
Schedule 6.01 to the Disclosure Letter and extensions, refinancings, renewals
and replacements of any such Indebtedness with Indebtedness of a similar type
that does not increase the outstanding principal amount thereof (or, in the case
of any revolving credit facility, does not increase the maximum principal amount
available to be drawn thereunder), except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancings or
replacements;

(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in Section 6.04(d);

(d) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within one hundred
eighty (180) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $150,000,000 at any time outstanding;

(f) Indebtedness as an account party in respect of trade or standby letters of
credit, bank guarantees or bankers’ acceptances;

(g) Indebtedness secured by a Lien on any asset of the Borrower or any
Subsidiary; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (g) shall not in the aggregate exceed
$60,000,000 at any time;

(h) unsecured Indebtedness in an aggregate principal amount not exceeding
$200,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Loan Parties permitted by
this clause (h) shall not exceed $150,000,000 at any time outstanding;

(i) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business or with respect to agreements
providing for indemnification, adjustment of purchase price, earn-out payments,
earnest money or similar obligations in connection with any Permitted
Acquisitions, dispositions permitted by Section 6.03 or other uses provided for
in clause (d) of the definition of Permitted Encumbrances;

 

86



--------------------------------------------------------------------------------

(j) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of business;

(k) Indebtedness arising in connection with customary treasury or cash
management services and from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds, in each
case in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days after its incurrence;

(l) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case
incurred in the ordinary course of business;

(n) customary indemnification obligations pursuant to factoring or similar
arrangements permitted pursuant to Section 6.03(viii);

(o) Indebtedness of any Person that becomes a Subsidiary after the Restatement
Effective Date pursuant to a Permitted Acquisition; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

(p) Indebtedness consisting of obligations under repurchase agreements;

(q) Indebtedness under any document, agreement or instrument evidencing or
entered into in connection with the Free Cash Flow Bridge Facility, including
any Guarantee of the foregoing; provided that the aggregate outstanding
principal amount of the Free Cash Flow Bridge Facility shall not exceed
$625,000,000 at any time; and

(r) (i) Indebtedness under any document, agreement or instrument evidencing or
entered into in connection with the Initial Term Loan Facility, including any
Guarantee of the foregoing, and (ii) Indebtedness under any indenture, document,
agreement or instrument evidencing or entered into in connection with the Senior
Notes, including any Guarantee of the foregoing; provided that the aggregate
principal amount at any time outstanding of the Initial Term Loan Facility and
the Senior Notes shall not exceed $5,000,000,000.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances and Liens created under the Loan Documents;

 

87



--------------------------------------------------------------------------------

(b) any Lien on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of the Borrower
or any Subsidiary existing on the Restatement Effective Date and set forth in
Schedule 6.02 to the Disclosure Letter; provided that (i) such Lien shall not
apply to any other property or asset (other than any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus any accrued and unpaid interest and premium payable by the
terms of such obligations thereon and other reasonable amounts paid, and fees
and expenses reasonably incurred, in connection with such extensions, renewals,
refinancings or replacements);

(c) any Lien existing on any property or asset (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset (and any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of any Person that becomes a
Subsidiary after the Restatement Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets (other than any additions, accessions, parts, improvements
and attachments thereto and the proceeds thereof) of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (plus any
accrued and unpaid interest and premium payable by the terms of such obligations
thereon and other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancing or
replacements);

(d) Liens on fixed or capital assets (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01 or incurred by the Borrower, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets (other than
any additions, accessions, parts, improvements and attachments thereto and the
proceeds thereof) of the Borrower or any Subsidiary;

(e) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;

(f) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;

(g) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Agreement;

 

88



--------------------------------------------------------------------------------

(h) deposits as security for contested taxes or contested import or customs
duties;

(i) Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor;

(j) Liens securing any overdraft and related liabilities arising from treasury,
depository or cash management services or automated clearing house transfers of
funds;

(k) any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;

(l) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;

(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the State of New York
(or, if applicable, the corresponding section of the Uniform Commercial Code in
effect in the relevant jurisdiction), in each case covering only the items being
collected upon;

(n) Liens arising from precautionary Uniform Commercial Code filings or similar
filings relating to operating leases;

(o) assignments of the right to receive income effected as part of the sale of a
Subsidiary or a business unit that is otherwise permitted pursuant to
Section 6.03;

(p) Liens securing obligations permitted under Section 6.01(p) (or any
Indebtedness of the Borrower consisting of obligations described in
Section 6.01(p)); provided that such liens shall apply to such investments
against which such obligations are incurred, together with the income and
proceeds thereof;

(q) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments
relating to such property or assets;

(r) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $80,000,000; and

(s) Liens securing (i) Indebtedness and other obligations arising under any
document, agreement or instrument evidencing or entered into in connection with
the Initial Term Loan Facility, including any Guarantee of the foregoing,
(ii) Indebtedness and other obligations arising under any indenture, document,
agreement or instrument evidencing or enter into in connection with any Senior
Notes, including any Guarantee of the foregoing (including Liens in connection
with the escrow of proceeds thereof) and (iii) Indebtedness and other
obligations arising under any document, agreement or instrument evidencing or
entered into in connection with the Free Cash Flow Bridge Facility, including
any Guarantee of the foregoing; provided that (A) any such Indebtedness shall be
permitted by Section 6.01(q) or Section 6.01(r), as applicable, and (B) any such
Liens (other than Liens in connection with the escrow of proceeds of the Senior
Notes pending the application of such proceeds) shall be subject to an
intercreditor agreement reasonably satisfactory to the Administrative Agent.

 

89



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, rights or property (including Intellectual
Property) (including pursuant to a Sale and Leaseback Transaction), or any of
the Equity Interests of any of its Subsidiaries (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) (A) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is such Loan Party or in which such surviving entity
becomes a Loan Party (provided that any such merger involving the Borrower must
result in the Borrower as the surviving entity), and (B) any Subsidiary that is
not a Loan Party may merge or consolidate with or into any other Subsidiary that
is not a Loan Party;

(iii) (A) any Loan Party may sell, transfer, lease or otherwise dispose of its
assets to any other Loan Party and (B) any Subsidiary that is not a Loan Party
may sell, transfer, lease or otherwise dispose of its assets to any Loan Party
or another Subsidiary that is not a Loan Party and (C) any Loan Party may sell,
transfer, lease or otherwise dispose of its assets to a Subsidiary that is not a
Loan Party in the ordinary course of business and at fair market value (as
reasonably determined by the Borrower) or in an aggregate amount not to exceed
$80,000,000 in any fiscal year of the Borrower;

(iv) the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) (1) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business and (2) dispose of
obsolete or worn out property, including involuntary loss, damage or destruction
of property, (C) enter into licenses of Intellectual Property in the ordinary
course of business (including, intercompany licensing of Intellectual Property
between the Borrower and any Subsidiary and between Subsidiaries in connection
with cost-sharing arrangements, distribution, marketing, make-sell or other
similar arrangements) and (D) make any other sales, transfers, leases or
dispositions that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this
clause (D) (1) does not exceed $150,000,000 during any fiscal year of the
Borrower and (2) does not exceed an aggregate amount of $450,000,000 from and
after the Restatement Effective Date;

(v) (A) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (B) any Subsidiary that is a Loan Party may liquidate or dissolve to
facilitate internal reorganizations;

(vi) the Borrower and its Subsidiaries may consummate Permitted Acquisitions;

(vii) the Borrower and its Subsidiaries may consummate Sale and Leaseback
Transactions that are otherwise permitted by Section 6.01(e) and
Section 6.02(d);

 

90



--------------------------------------------------------------------------------

(viii) the sale or discount, in each case without recourse, of account
receivables, including factoring and similar transactions, in each case arising
in the ordinary course of business shall be permitted but only in connection
with the compromise or collection thereof (including through factoring and
similar transactions);

(ix) to the extent constituting a transfer or disposition, (A) the making of any
Investment permitted pursuant to Section 6.04 or any Restricted Payment
permitted pursuant to Section 6.07 and (B) the creation, incurrence or
assumption of any Lien permitted under Section 6.02 shall be permitted;

(x) the use, transfer or disposition of cash or Permitted Investments in a
manner that is not prohibited by the terms of this Agreement shall be permitted;

(xi) the Borrower and its applicable Subsidiaries may transfer to any Subsidiary
any property acquired pursuant to a Permitted Acquisition to facilitate internal
reorganizations;

(xii) the abandonment or other disposition of immaterial Intellectual Property
or rights therein (including allowing any registrations or applications for
registrations of any Intellectual Property or rights therein to lapse or go
abandoned) shall be permitted;

(xiii) the surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business shall be permitted;

(xiv) the unwinding, settlement or termination of any Swap Agreement permitted
under Section 6.05 shall be permitted;

(xv) with respect to Intellectual Property acquired pursuant to the Microsemi
Acquisition, any sales, transfers, licenses or other dispositions by any Loan
Party to the Borrower or its Subsidiaries of rights in respect of such
Intellectual Property outside of North America and South America shall be
permitted, provided that such sales, transfers, licenses and dispositions are
made to facilitate (1) internal corporate reorganizations, (2) tax structuring
strategies, and/or (3) Intellectual Property protection or exploitation
strategies and, in each case, not in connection with the incurrence by the
Borrower or any Subsidiary of Indebtedness and, to the extent determined by the
Borrower in its business judgment, with preference given to structures where the
legal title of such Intellectual Property remains with a Loan Party;

(xvi) sales, transfers or other dispositions of assets acquired pursuant to a
Permitted Acquisition (including the Microsemi Acquisition) that in the judgment
of the Borrower’s management are not necessary or desirable to carry out the
Borrower’s business plans shall be permitted, to the extent binding agreements
or letters of intent providing for such sales, transfers or other dispositions
are entered into within 12 months (or 24 months in the case of the Microsemi
Acquisition) after the acquisition of such assets;

(xvii) sales, transfers or other dispositions of assets acquired required by any
Governmental Authority pursuant to the terms of the Microsemi Acquisition
Agreement shall be permitted.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

91



--------------------------------------------------------------------------------

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year for GAAP purposes from the basis in effect on the Restatement
Effective Date; provided, that any Subsidiary acquired after the Restatement
Effective Date may change its fiscal year for GAAP purposes to correspond with
the Borrower’s fiscal year.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned (other than directors’ qualifying shares as
required by law or shares held by nominees on behalf of the Borrower or any
Subsidiary as required by law) Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Indebtedness of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit (each,
an “Investment”), except:

(a) Investments constituting Permitted Investments at the time made and
Investments existing as of the Restatement Effective Date and set forth in
Schedule 6.04 to the Disclosure Letter and any Investments to be made pursuant
to existing written commitments and set forth in Schedule 6.04 to the Disclosure
Letter;

(b) Permitted Acquisitions, including the formation of any Subsidiary in
connection with such Permitted Acquisition and the capitalization of such
Subsidiary whether by capital contribution or intercompany loans;

(c) investments by the Borrower and its Subsidiaries existing on the Restatement
Effective Date in the Equity Interests of its Subsidiaries;

(d) investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount equal to 10% of the Borrower’s
Consolidated Total Assets (determined as of the most recently ended fiscal
quarter of the Borrower prior to each investment, loan or advance made pursuant
to this clause (d), with such determination to remain in effect until the next
such investment, loan or advance) in investments, loans or advances or capital
contributions may be made and remain outstanding, at any time, by Loan Parties
to Subsidiaries which are not Loan Parties);

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of obligations not constituting Indebtedness;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges of
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, endorsements for collection
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss or in connection
with a bankruptcy or reorganization;

(g) Investments arising out of the receipt of non-cash consideration for any
disposition permitted by Section 6.03 and any Investments that consist of or
result from any merger or consolidation permitted by Section 6.03;

 

92



--------------------------------------------------------------------------------

(h) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;

(i) Investments arising under any Swap Agreement permitted pursuant to
Section 6.05;

(j) to the extent constituting Investments, pledges and deposits permitted
pursuant to clauses (c) and (d) of the definition of Permitted Encumbrances;

(k) Investments of any Person that becomes a Subsidiary after the Restatement
Effective Date, provided that (i) such Investments exist at the time that such
Person becomes a Subsidiary and (ii) such Investments were not made in
anticipation of such Person becoming a Subsidiary;

(l) Investments received in connection with a sale, transfer or other
disposition permitted by Section 6.03(a)(xv); and

(m) any other investment, loan or advance (other than acquisitions) so long as
the aggregate outstanding amount of all such investments, loans and advances
does not exceed 10% of the Borrower’s Consolidated Total Assets (determined as
of the most recently ended fiscal quarter of the Borrower prior to each
investment, loan or advance made pursuant to this clause (m), which such
determination to remain in effect until the next such investment, loan or
advance).

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) the Borrower may enter into, and perform its obligations
under, Permitted Call Spread Swap Agreements.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned (other than
directors’ qualifying shares as required by law or shares held by nominees on
behalf of the Borrower or any Subsidiary as required by law) Subsidiaries not
involving any other Affiliate that is not a Subsidiary, (c) any Restricted
Payment permitted by Section 6.07 or Investment permitted by Section 6.04, (d)
indemnification arrangements and employee agreements, compensation arrangements
(including equity-based compensation and reasonable and customary fees paid to
directors) with and reimbursement of expenses of, in each case, current or
former employees, officers and directors, (e) extraordinary retention, bonus or
similar arrangements approved by the Borrower’s board of directors (or a
committee thereof), (f) transactions listed on Schedule 6.06 to the Disclosure
Schedule, (g) the issuance of Equity Interests of the Borrower to any Person,
(h) advances to officers, directors and employees of the Borrower and its
Subsidiaries permitted by Section 6.04(h), and (i) severance arrangements
entered into in the ordinary course of business.

 

93



--------------------------------------------------------------------------------

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends or make
distributions ratably with respect to their Equity Interests, (c) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management, employees or other eligible service
providers of the Borrower and its Subsidiaries, (d) the Borrower may distribute
rights pursuant to a stockholder rights plan or redeem such rights, provided
that such redemption is in accordance with the terms of such stockholder rights
plan, (e) the Borrower may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issuance of its Equity Interests, (f) the Borrower may repurchase
fractional shares of its Equity Interests arising out of stock dividends, splits
or combinations, business combinations or conversions of convertible securities,
(g) the Borrower may make Restricted Payments in connection with the retention
of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans, (h) the Borrower or any Subsidiary may receive
or accept the return to the Borrower or any Subsidiary of Equity Interests of
the Borrower or any Subsidiary constituting a portion of the purchase price
consideration in settlement of indemnification claims, (i) the Borrower or any
Subsidiary may make cash payments in lieu of fractional shares in connection
with the conversion of any Equity Interests or make cash settlement payments
upon the exercise of warrants to purchase its Equity Interest or “net share
settle” warrants, (j) payments or distributions to dissenting stockholders
pursuant to applicable law, (k) the Borrower may enter into, exercise its rights
and perform its obligations under Permitted Call Spread Swap Agreements, (l) on
and following the Microsemi Acquisition Closing Date, the Borrower may declare
and pay dividends in respect of its Equity Interests in an aggregate amount not
to exceed in any fiscal quarter the greater of (i) $100,000,000 and (ii) 5.0% of
Consolidated EBITDA calculated based on the latest financial statements
delivered pursuant to Section 5.01, and (n) the Borrower and its Subsidiaries
may make any other Restricted Payment so long as, prior to making such
Restricted Payment and after giving effect (including giving effect on a Pro
Forma Basis) thereto (i) no Default or Event of Default has occurred and is
continuing and (ii) the Senior Leverage Ratio (x) prior to the Microsemi
Acquisition Closing Date is less than or equal to 2.75 to 1.00 or (y) on or
after the Microsemi Acquisition Closing Date is less than or equal to 3.00 to
1.00.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is, or the assets that are, to be sold and such sale is permitted hereunder,
(iii) the foregoing shall not apply to restrictions and conditions contained in
agreements relating to Permitted Qualifying Indebtedness, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness (or other secured obligations) permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness (or obligations, as the case may be), (v) the
foregoing shall not apply to customary provisions in leases, licenses and other
contracts restricting the assignment, subletting or encumbrance thereof,
(vi) the foregoing shall not apply to restrictions and conditions in any
indenture, agreement, document, instrument or other arrangement relating to the
assets or business of any Subsidiary existing prior to the consummation of a
Permitted Acquisition in which

 

94



--------------------------------------------------------------------------------

such Subsidiary was acquired (and not created in contemplation of such Permitted
Acquisition), (vii) the foregoing shall not apply to contractual encumbrances or
restrictions in effect as of the Restatement Effective Date and set forth on
Schedule 6.08 to the Disclosure Letter (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (vii) the foregoing shall not apply to customary
provisions in joint ventures agreements (and other similar agreements) (provided
that such provisions apply only to such joint venture and to Equity Interests in
such joint venture), (viii) the foregoing shall not apply to customary net worth
provisions or similar financial maintenance provisions contained in real
property leases entered into by a Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and the Subsidiaries to meet
their ongoing obligations under the Loan Documents, (ix) the foregoing shall not
apply to restrictions on cash or other deposits imposed by customers of the
Borrower or any Subsidiary under contracts entered into in the ordinary course
of business, (x) the foregoing shall not apply to restrictions under any
arrangement with any Governmental Authority imposed on any Foreign Subsidiary in
connection with governmental grants, financial aid, tax holidays or similar
benefits or economic interests and (xi) the foregoing shall not apply to
prohibitions, restrictions or conditions set forth in any indenture, agreement,
document or instrument evidencing or entered into in connection with the Initial
Term Loan Facility, the Free Cash Flow Bridge Facility or any Senior Notes
permitted by Section 6.01(q) or (r), as applicable.

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance voluntarily defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents, unless at the time of such
payment, defeasance, purchase, redemption, retirement or acquisition, both
immediately prior to and after giving effect (including giving effect on a Pro
Forma Basis) thereto, (i) no Default or Event of Default has occurred and is
continuing and (ii) the Senior Leverage Ratio is (x) prior to the Microsemi
Acquisition Closing Date is less than or equal to 2.75 to 1.00 or (y) on or
after the Microsemi Acquisition Closing Date is less than or equal to 3.00 to
1.00. Furthermore, the Borrower will not, and will not permit any Subsidiary to,
amend the Subordinated Indebtedness Documents where such amendment, modification
or supplement provides for the following or which has any of the following
effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or

 

95



--------------------------------------------------------------------------------

such Subsidiary or which requires the Borrower or such Subsidiary to comply with
more restrictive financial ratios or which requires the Borrower to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

Notwithstanding the foregoing, this Section 6.09 shall not apply to any
Indebtedness evidenced by Convertible Debt Securities.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, consummate any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $100,000,000 in the
aggregate during any fiscal year of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries.

SECTION 6.11. Financial Covenants.

(a) Maximum Total Leverage Ratio. Without the written consent of the Required
Revolving Lenders, the Borrower will not permit the ratio (the “Total Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after December 31, 2017, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than (x) for any such
period ended prior to the Microsemi Acquisition Closing Date, 5.00 to 1.00 and
(y) for any such period ended on or after the Microsemi Acquisition Closing
Date, (A) 6.75 to 1.00 for any such period ended on or after the Microsemi
Acquisition Closing Date to (but excluding) the first anniversary of the
Microsemi Acquisition Closing Date, (B) 6.25 to 1.00 for any such period ended
on or after the first anniversary of the Microsemi Acquisition Closing Date to
(but excluding) the second anniversary of the Microsemi Acquisition Closing Date
and (C) 5.75 to 1.00 for any such period ended on or after the second
anniversary of the Microsemi Acquisition Closing Date; provided that, for
purposes of calculating the Total Leverage Ratio, any outstanding principal
amount (up to, but not in excess of, $700,000,000 in the aggregate) in respect
of the Junior Convertible Notes shall be excluded from such calculation.
Notwithstanding the foregoing, for any period ended prior to the Microsemi
Acquisition Closing Date, the Borrower shall be permitted to allow the maximum
Total Leverage Ratio permitted under this Section 6.11(a) to be increased (i) to
5.50 to 1.00 for a period of four consecutive fiscal quarters in connection with
a Permitted Acquisition occurring during the first of such four consecutive
fiscal quarters (such fiscal quarters, the “Specified Quarters”) and (ii) to
5.25 to 1.00 for a period of the three consecutive fiscal quarters immediately
following the Specified Quarters (such period of seven consecutive fiscal
quarters, the “Adjusted Covenant Period”), in each case if the aggregate
consideration paid or to be paid (whether in cash, stock or a combination
thereof) in respect of such acquisition exceeds $200,000,000 (and in respect of
which the Borrower shall provide notice at any time at or prior to the closing
of such Permitted Acquisition in writing to the Administrative Agent (for
distribution to the Lenders) of such increase and a transaction description of
such acquisition (regarding the name of the Person or summary description of the
assets being acquired and the approximate purchase price)), so long as the
Borrower is in compliance on a Pro Forma Basis with the maximum Total Leverage
Ratio of 5.50 to 1.00 on the closing date of such acquisition (calculated as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available but giving effect

 

96



--------------------------------------------------------------------------------

(including giving effect on a Pro Forma Basis) to such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms)); provided that it is understood and agreed that (w) during any Adjusted
Covenant Period, the Borrower may, by written notice to the Administrative Agent
(which notice shall be irrevocable), elect to terminate such Adjusted Covenant
Period prior to the expiration of the seven consecutive fiscal quarter period
originally comprising such Adjusted Covenant Period and in such case the maximum
Total Leverage Ratio permitted under this Section 6.11(a) shall revert to 5.00
to 1.00 for the fiscal quarter identified by the Borrower in such written notice
and such Adjusted Covenant Period shall be deemed to have ended immediately
following the end of the last day of the fiscal quarter immediately preceding
such identified fiscal quarter, (x) the Borrower may not elect a new Adjusted
Covenant Period for at least one fiscal quarter following the end of an Adjusted
Covenant Period (regardless of whether an Adjusted Covenant Period has ended due
to seven consecutive fiscal quarters having elapsed or by operation of the
immediately preceding clause (x) of this proviso), (y) at the end of an Adjusted
Covenant Period, the maximum Total Leverage Ratio permitted under this
Section 6.11(a) shall revert to 5.00 to 1.00 as of the end of such Adjusted
Covenant Period and thereafter until another Adjusted Covenant Period (if any)
is elected pursuant to the terms and conditions described above, and (z) the
Borrower may elect an Adjusted Covenant Period not more than one time from and
after February 8, 2017.

(b) Minimum Interest Coverage Ratio. Without the written consent of the Required
Revolving Lenders, the Borrower will not permit the ratio (the “Interest
Coverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after December 31, 2017, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense paid or payable in cash (including without limitation, any
Consolidated Interest Expense in respect of the Junior Convertible Notes), in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Borrower and its Subsidiaries
on a consolidated basis, to be less than (x) 3.50 to 1.00 for any period ended
prior to the Microsemi Acquisition Closing Date or (y) 3.25 to 1.00 for any
period ended on or after the Microsemi Acquisition Closing Date.

(c) Maximum Senior Leverage Ratio. Without the written consent of the Required
Revolving Lenders, the Borrower will not permit the ratio (the “Senior Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after December 31, 2017, of (i) Consolidated Senior Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than (x) 3.50 to 1.00
for any period ended prior to the Microsemi Acquisition Closing Date or (y) for
any period ended on or after the Microsemi Acquisition Closing Date (A) 4.75 to
1.00 for any such period ended from (and including) the Microsemi Acquisition
Closing Date to (but excluding) the first anniversary of the Microsemi
Acquisition Closing Date, (B) 4.25 to 1.00 for any such period ended on or after
the first anniversary of the Microsemi Acquisition Closing Date to (but
excluding) the second anniversary of the Microsemi Acquisition Closing Date and
(C) 3.75 to 1.00 for any such period ended on or after the second anniversary of
the Microsemi Acquisition Closing Date.

The provisions of this Section 6.11 are for the benefit of the Revolving Lenders
only and the Required Revolving Lenders may amend, waive, or otherwise modify
this Section 6.11 or the defined terms used in this Section 6.11 (solely in
respect of the use of such defined terms in this Section 6.11) or waive any
Default or Event of Default resulting from a breach of this Section 6.11 without
the consent of any Lenders other than the Required Revolving Lenders in
accordance with the provisions of Section 9.02(c).

 

97



--------------------------------------------------------------------------------

SECTION 6.12. Sanctions Laws and Regulations.

(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) to fund any activities or business of or with any
Designated Person, or in any Sanctioned Country or (iii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement.

(b) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or Sanctioned Countries.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any written report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI; provided that Borrower’s failure to
observe or perform any covenant, condition or agreement contained in
Section 6.11 (a “Financial Covenant Event of Default”) shall not in and of
itself constitute an Event of Default for purposes of any Term Loan unless and
until the Required Revolving Lenders have terminated the Revolving Commitments
or declared the Revolving Loans (if any) to be immediately due and payable as a
result of such Financial Covenant Event of Default (and such declaration has not
been rescinded on or before such date);

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after written notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

 

98



--------------------------------------------------------------------------------

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security or any Senior Notes
pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (z) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by a creditworthy insurer that
has not denied coverage) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor holding a
judgment in excess of $100,000,000 to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

 

99



--------------------------------------------------------------------------------

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected (to the extent perfection is required under the terms of the Loan
Documents) first priority security interest, subject to Liens permitted by
Section 6.02, in any material portion of the Collateral purported to be covered
thereby, except as permitted by the terms of any Loan Document;

then,

(A) in every such event other than (i) an event with respect to the Borrower
described in clause (h) or (i) of this Article or (ii) a Financial Covenant
Event of Default, and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

(B) in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and

(C) in case of a Financial Covenant Event of Default and at any time thereafter
during continuance of such event, the Required Revolving Lenders may take either
or both of the following actions, at the same or different times: (i) terminate
the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, and (ii) declare the Revolving Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; provided, however, that
the Required Revolving Lenders may not take such actions if either (i) the
Revolving Loans have been repaid in full (other than contingent indemnification
and reimbursement obligations for which no claim has been made), no Letters of
Credit are outstanding or unreimbursed (except to the extent the Borrower has
cash collateralized such Letters of Credit in accordance with Section 2.06(j))
and the Revolving Commitments have been terminated or (ii) the Financial
Covenant Event of Default has been waived by the Required Revolving Lenders.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

100



--------------------------------------------------------------------------------

Any proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and the Issuing Bank from the Borrower, second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, sixth, to the
payment of any other Obligation due to the Administrative Agent or any Lender by
the Borrower, and seventh, to the Borrower or to whomever shall be legally
entitled thereto. Notwithstanding the foregoing, amounts received from any Loan
Party shall not be applied to any Excluded Swap Obligation of such Loan Party.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

ARTICLE VIII

The Administrative Agent

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan Documents
(including, for the avoidance of doubt, any intercreditor agreement with respect
to this Agreement and any of the Initial Term Loan Facility, the Free Cash Flow
Bridge Facility and/or any indenture, document, instrument or agreement
evidencing or entered into in connection with any Senior Notes), and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided,
however, that the Administrative Agent shall not be required to take any action
that (i) the Administrative Agent in good faith believes exposes it to liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders and the Issuing Banks with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property

 

101



--------------------------------------------------------------------------------

of a Defaulting Lender in violation of any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors; provided,
further, that the Administrative Agent may seek clarification or direction from
the Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or any Related Parties of any of the foregoing that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vi) the creation, perfection or priority of Liens on
the Collateral or the existence of the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank, or any Exchange
Rate.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

102



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor,
subject to the Borrower’s approval (not to be unreasonably withheld or delayed;
provided that no such approval shall be required if an Event of Default has
occurred and is continuing). If no successor shall have (i) been so appointed by
the Required Lenders (and approved by the Borrower) and (ii) accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of the credit facilities evidenced by this Agreement or any
amendment thereof or any other Lender and their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
arranger of the credit facilities evidenced by this Agreement or any amendment
thereof or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders or other Persons, if any, identified in this Agreement as a
Co-Syndication Agent, Co-Documentation Agent, Joint Bookrunner or Joint Lead
Arranger shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders or such other Persons shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders and such other Persons in their respective
capacities as Co-Syndication Agents, Co-Documentation Agents, Joint Bookrunners
or Joint Lead Arrangers, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

103



--------------------------------------------------------------------------------

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party (including,
for the avoidance of doubt, any intercreditor agreement with respect to this
Agreement and any of the Initial Term Loan Facility, the Free Cash Flow Bridge
Facility and/or any Senior Notes) and to take all action contemplated by such
documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

 

104



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Pledge Agreement which is created in favor of any Secured Party or transferred
to any Secured Party due to its accessory nature (Akzessorietät), in each case
in its own name and for the account of the Secured Parties. Each Lender (on
behalf of itself and its affiliated Secured Parties) hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Pledge Agreement, accept as its agent in its name and on
its behalf any pledge or other creation of any accessory security right in
relation to this Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf any amendments, supplements and
other alterations to any such Pledge Agreement and to release on behalf of any
such Lender or Secured Party any such Pledge Agreement and any pledge created
under any such Pledge Agreement in accordance with the provisions herein and/or
the provisions in any such Pledge Agreement.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

105



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

106



--------------------------------------------------------------------------------

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (other than any Pledged Equity)
(i) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Obligations (other than obligations under any Swap Agreement
or Banking Services Agreement, in each case not due and payable, and other
obligations expressly stated to survive such payment or termination),
(ii) constituting property being sold or disposed by any Loan Party in
compliance with the terms of this Agreement (and the Administrative Agent has
received an officer’s certificate of the Borrower certifying as to the same), or
property being sold or disposed of by any Loan Party pursuant to any effective
written consent to the release of such Lien on such Collateral pursuant to this
Agreement, or (iii) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
It is understood and agreed that, except as provided in this paragraph or in any
Collateral Document, no agreement entered into pursuant to Section 9.02(b) shall
release all or substantially all of the Collateral without the written consent
of each Lender. In addition, each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document (other than any Pledged Equity) to the holder of any Lien on such
property that is permitted by Section 6.02(d) or (ii) in the event that the
Borrower shall have advised the Administrative Agent that, notwithstanding the
use by the Borrower of commercially reasonable efforts to obtain the consent of
such holder (but without the requirement to pay any sums to obtain such consent)
to permit the Administrative Agent to retain its liens (on a subordinated basis
as contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 2355 West Chandler Boulevard, Chandler, Arizona
85224, Attention of J. Eric Bjornholt, CFO (Telecopy No. (480) 792-4133;
Telephone No. (480) 792-7804), with a copy to (in the case of a notice of
Default) Wilson Sonsini Goodrich & Rosati, P.C., 900 South Capital of Texas
Highway, Las Cimas IV, Fifth Floor, Austin, Texas 78746, Attention of J. Robert
Suffoletta, Jr., Esq. (Telecopy No. (512) 338-5499; Telephone No. (512)
338-5400);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 7,
Chicago, Illinois 60603, Attention of April Yebd (Telecopy No. (888) 490-5665;
jpm.agency.servicing.1@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe

 

107



--------------------------------------------------------------------------------

Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360;
Loan_and_Agency_London@jpmorgan.com), and in each case with a copy to JPMorgan
Chase Bank, N.A., 560 Mission Street, San Francisco, California 94105 Attention
of Caitlin Stewart (Telecopy No. (415) 367-4725;
caitlin.r.stewart@jpmorgan.com);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Stacy Slaton
(Telecopy No. (312) 385-7107; stacy.l.slaton@jpmchase.com and
Chicago.LC.Agency.Closing.Team@jpmorgan.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Teresita Siao
(Telecopy No. (888) 292-9533; jpm.agency.servicing.4@jpmchase.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

108



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or Section 2.14(b) with respect to an alternate rate of interest,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby; provided that the establishment of an alternate rate of interest
pursuant to Section 2.14(b) shall not constitute a reduction in the rate of
interest, (iii) postpone the scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without

 

109



--------------------------------------------------------------------------------

the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or the percentage with respect to any Class of Lenders in the
definition of the term “Majority in Interest” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Original Effective
Date), (vi) release all or substantially all of the Subsidiary Guarantors from
their obligations under the Subsidiary Guaranty other than in accordance with
the Loan Documents, without the written consent of each Lender, (vii) except as
provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral without the written consent of each
Lender or (viii) amend or otherwise modify any provision of the Loan Documents
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of any Class differently than those
holdings Loans of any other Class, without the consent of the Majority in
Interest of each affected Class (it being understood that the Required Lenders
may waive, in whole or in part, any prepayment of Loans hereunder so long as the
application, as between Classes, of any portion of such prepayment that is still
required to be made is not altered); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.22 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

(c) Notwithstanding the foregoing, (i) this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Loan Parties party to
each relevant Loan Document (x) to add one or more credit facilities (in
addition to the Incremental Term Loans pursuant to an Incremental Term Loan
Amendment) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Incremental Term Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders
and (ii) only the consent of the Required Revolving Lenders shall be necessary
to amend, waive or modify the terms and provisions of Section 6.11, the
antepenultimate paragraph of Article VII (and related definitions as used
therein, but not as used in other Sections of this Agreement), any conditions to
the Borrowing of any Revolving Loans, and the definition of “Required Revolving
Lender,” and no such amendment, waiver or modification of any such terms or
provisions (and related definitions as used in such Sections, but not as used in
other Sections of this Agreement) shall be permitted without the consent of the
Required Revolving Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment or termination), (ii) constituting property being

 

110



--------------------------------------------------------------------------------

sold or disposed of if the Borrower certifies to the Administrative Agent that
the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents (i) to cure any ambiguity,
omission, mistake, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and the Lenders shall have received, at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment or (ii) to implement the “market flex” provisions set
forth in the Arranger Fee Letter (as defined in the Commitment Letter).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel (and one local counsel in
each applicable jurisdiction) for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender,

 

111



--------------------------------------------------------------------------------

in connection with the enforcement or protection of its rights in connection
with this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability of the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) a material breach in bad faith by
such Indemnitee of its express contractual obligations under the Loan Documents
pursuant to a claim made by the Borrower. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender, and
each Related Party of any of the foregoing Persons, under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent and its Related Parties, and each Revolving Lender severally agrees to pay
to the Issuing Bank and its Related Parties or the Swingline Lender and its
Related Parties, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and after giving effect to the reallocation provisions of
Sections 2.05(c) and 2.06(d)) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

112



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$500,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

113



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
a Parent of a Defaulting Lender, (c) the Borrower, any of its Subsidiaries or
any of its Affiliates, or (d) a company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative

 

114



--------------------------------------------------------------------------------

Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant

 

115



--------------------------------------------------------------------------------

Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Restatement Effective Date.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

116



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York; provided however, that (i) the interpretation of the
definition of “Microsemi Material Adverse Effect” (and whether or not a
Microsemi Material Adverse Effect has occurred), (ii) the determination of the
accuracy of any Microsemi Acquisition Agreement representation and whether as a
result of any inaccuracy thereof the Borrower or any of its Affiliates has the
right to terminate its or their obligations under the Microsemi Acquisition
Agreement or to decline to consummate the Microsemi Acquisition and (iii) the
determination of whether the Microsemi Acquisition has been consummated in
accordance with the terms of the Microsemi Acquisition Agreement and, in any
case, claims or disputes arising out of any such interpretation or determination
or any aspect thereof, in each case, shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to its rules
of conflict of laws that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

117



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) on a “need to
know” basis to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) to the extent reasonably
determined by the Administrative Agent, the Issuing Bank and the Lenders to be
necessary under the circumstances, in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from or
on behalf of the Borrower or any of its Subsidiaries relating to their business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries (including, without limitation, any
Information received from representatives of the Borrower) and other than
information pertaining to this Agreement routinely provided by arrangers to
industry trade publications, including league table providers, that serve the
lending industry; provided that, in the case of information received from the
Borrower after the Original Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

118



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, in each case not due and payable, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

 

119



--------------------------------------------------------------------------------

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in Pledged Equity which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Pledged Equity, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Pledged Equity to the Administrative Agent
or otherwise deal with such Pledged Equity in accordance with the Administrative
Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

120



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. Release of Collateral (other than Pledged Equity).

(a) The Liens granted to the Administrative Agent by the Loan Parties shall
automatically terminate on Collateral (other than Pledged Equity) upon any sale
or other disposition by any Loan Party of such Collateral in compliance with the
terms of this Agreement, or upon the sale or other disposition by any Loan Party
of such property pursuant to any effective written consent to the release of the
Lien on such Collateral pursuant to this Agreement. Upon delivery by the
Borrower to the Administrative Agent of an officer’s certificate certifying that
such sale or disposition was made in compliance with the terms of this Agreement
or pursuant to such written consent to release (and the Administrative Agent may
rely conclusively on such certificate without further inquiry), the
Administrative Agent shall execute and deliver to the applicable Loan Party at
such Loan Party’s expense and without recourse or warranty, all UCC termination
statements, releases and similar documents that the Borrower or such Loan Party
shall reasonably request to evidence such release.

(b) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, in each case not due and payable, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Liens granted to the
Administrative Agent by the Loan Parties on the Collateral (other than the
Pledged Equity) shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person, and the Administrative Agent
shall (without notice to, or vote or consent of, any Lender or any Affiliate of
a Lender party to a Swap Agreement or Banking Services Agreement) shall execute
and deliver to the Loan Parties at the Loan Parties’ expense and without
recourse or warranty, all UCC termination statements, releases and similar
documents that any Loan Party shall reasonably request to evidence such
termination.

 

121



--------------------------------------------------------------------------------

SECTION 9.20. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
solely for the benefit of, the Administrative Agent, the Lead Arrangers and the
Bookrunners and their respective Affiliates (the “Relevant Parties”), and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans, the Letter of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemptions are satisfied will continue to be satisfied, with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letter of Credit, the Commitments and this
Agreement;

(iii) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letter of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letter of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied,
and the conditions of such exemption are satisfied and will continue to be
satisfied, with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letter of Credit, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Relevant Parties, and not, for the avoidance of doubt, to or for the benefit of
the Borrower or any other Loan Party, that:

(i) none of the Relevant Parties is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, or any of the other
Loan Documents);

 

122



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letter of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letter of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and

(v) no fee or other compensation is being paid directly to any Relevant Party
for investment advice (as opposed to other services) in connection with the
Loans, the Letter of Credit, the Commitments or this Agreement.

(c) Each of the Administrative Agent, the Lead Arrangers and the Bookrunners
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letter of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letter of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letter of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

For purposes of this Section 9.20, the following definitions apply to each of
the capitalized terms below:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

123



--------------------------------------------------------------------------------

ARTICLE X

Collection Allocation Mechanism

(a) On the CAM Exchange Date, (i) the Revolving Commitments shall automatically
and without further act be terminated as provided in Article VII, (ii) the
principal amount of each Revolving Loan and LC Disbursement denominated in a
Foreign Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Revolving Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Revolving Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that, in lieu of the interests of each Revolving
Lender in the particular Designated Obligations that it shall own as of such
date and immediately prior to the CAM Exchange, such Revolving Lender shall own
an interest equal to such Lender’s CAM Percentage in each Designated Obligation.
Each Revolving Lender, each Person acquiring a participation from any Revolving
Lender as contemplated by Section 9.04, and the Borrower hereby consents and
agrees to the CAM Exchange. The Borrower and the Revolving Lenders agree from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Revolving Lenders after giving effect to the CAM Exchange,
and each Revolving Lender agrees to surrender any promissory notes originally
received by it hereunder to the Administrative Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of the
Borrower to execute or deliver or of any Revolving Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Revolving
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) below).

(c) In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Revolving Lender shall, in accordance with Section 2.06(d), promptly
purchase from the Issuing Bank the Dollar equivalent of a participation in such
LC Disbursement in the amount of such Lender’s Applicable Percentage (after
giving effect to the reallocation provisions of Section 2.06(d)) of such LC
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Lenders, and the Revolving Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Designated Obligations such that each Revolving Lender shall own an interest
equal to such Lender’s CAM Percentage in each of the Designated Obligations and
(iii) in the event distributions shall have been made in accordance with
paragraph (b) above, the Revolving Lenders shall make such payments to one
another in Dollars as shall be necessary in order that the amounts received by
them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Revolving Lenders and their
successors and assigns in respect of the Designated Obligations held by such
Persons and shall be conclusive absent manifest error.

 

124



--------------------------------------------------------------------------------

(d) Nothing in this Article shall prohibit the assignment by any Revolving
Lender of interests in some but not all of the Designated Obligations held by it
after giving effect to the CAM Exchange; provided, that in connection with any
such assignment such Lender and its assignee shall enter into an agreement
setting forth their reciprocal rights and obligations in the event of a
redetermination of the CAM Percentages as provided in the immediately preceding
paragraph (c).

****

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as the Borrower

By:  

/s/ J. Eric Bjornholt

  Name: J. Eric Bjornholt   Title: Vice President and Chief Financial Officer

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Issuing Bank, as Swingline Lender, as
Administrative Agent and individually as a 2023 Multicurrency Tranche Lender By:
 

/s/ Caitlin Stewart

  Name: Caitlin Stewart   Title: Executive Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as Lender By:  

/s/ S. Michael St. Geme

  Name: S. Michael St. Geme   Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A., as Lender By:  

/s/ Janet Fung

  Name: Janet Fung   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as Lender By:  

/s/ Aleem Shamji

  Name: Aleem Shamji   Title: Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO Harris Bank, N.A. as Lender By:  

/s/ Matthew Freeman

  Name: Matthew Freeman   Title: SVP, Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as Lender By:  

/s/ Matt S. Scullin

  Name: Matt S. Scullin   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ David J. Sharp

  Name: David J. Sharp   Title: Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Lender By:  

/s/ Lillian Kim

  Name: Lillian Kim   Title: Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Fifth Third Bank, as Lender By:  

/s/ Joe Alexander

  Name: Joe Alexander on behalf of Glen Mastey   Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada, as Lender By:  

/s/ Kamran Khan

  Name: Kamran Khan   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DBS BANK LTD., as Lender By:  

/s/ Santanu Mitra

  Name: Santanu Mitra   Title: Executive Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as Lender By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ David Berger

  Name: David Berger   Title: Director By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Jason Rinne

  Name: Jason Rinne   Title: Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Compass Bank D/B/A BBVA Compass, as Lender By:  

/s/ Raj Nambiar

  Name: Raj Nambiar   Title: Sr. Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Citizens Bank, N.A. as Lender By:  

/s/ Nicholas Christofer

  Name: Nicholas Christofer   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch as Lender By:  

/s/ Annie Dorval

  Name: Annie Dorval   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank, as Lender By:  

/s/ Jill Wong

  Name: Jill Wong   Title: Director By:  

/s/ Gordon Yip

  Name: Gordon Yip   Title: Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as Lender By:  

/s/ Jay L. Massimo

  Name: Jay L. Massimo   Title: Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Arizona as Lender By:  

/s/ James Wessel

  Name: James Wessel   Title:   Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MidFirst Bank, a federally chartered saving association, as Lender By:  

/s/ Rory Nordvold

  Name: Rory Nordvold   Title:   First Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The Bank of East Asia, Limited, New York Branch, as Lender By:  

/s/ James Hua

  Name: James Hua   Title:   SVP By:  

/s/ Kitty Sin

  Name: Kitty Sin   Title:   SVP

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LAND BANK OF TAIWAN, NEW YORK BRANCH as Lender By:  

/s/ Arthur Chen

  Name: Arthur Chen   Title:   General Manager

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Taiwan Business Bank, Los Angeles Branch, as Lender By:  

/s/ Cindy Lin

  Name: Cindy Lin   Title:   Deputy General Manager

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Mega International Commercial Bank Co., Ltd.

New York Branch,

as Lender By:  

/s/ Ming Che Yang

  Name: Ming Che Yang   Title:   VP & DGM

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK LTD., NEW YORK BRANCH, as Lender By:  

/s/ Jerry C.S. Liu

  Name: Jerry C.S. Liu   Title: V.P. & General Manager

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Bank of Taiwan, New York Branch as Lender By:  

/s/ Yue-Li Shih

  Name: Yue-Li Shih   Title: VP & General Manager

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK, as Lender By:  

/s/ Jack Lin

  Name: Jack Lin   Title: V.P. & General Manager

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   2023 DOLLAR
TRANCHE
COMMITMENT      2023
MULTICURRENCY
TRANCHE
COMMITMENT      2020 DOLLAR
TRANCHE
COMMITMENT      2020
MULTICURRENCY
TRANCHE
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 0    $ 200,000,000      $ 0    $ 0

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 0    $ 200,000,000      $ 0    $ 0

BANK OF AMERICA, N.A.

   $ 0    $ 200,000,000      $ 0    $ 0

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 0    $ 200,000,000      $ 0    $ 0

U.S. BANK NATIONAL ASSOCIATION

   $ 0    $ 200,000,000      $ 0    $ 0

BMO HARRIS BANK, N.A.

   $ 0    $ 200,000,000      $ 0    $ 0

SUNTRUST BANK

   $ 0    $ 200,000,000      $ 0    $ 0

MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 0    $ 200,000,000      $ 0    $ 0

FIFTH THIRD BANK

   $ 0    $ 200,000,000      $ 0    $ 0

ROYAL BANK OF CANADA

   $ 0    $ 200,000,000      $ 0    $ 0

DBS BANK LTD.

   $ 0    $ 200,000,000      $ 0    $ 0

MIZUHO BANK, LTD.

   $ 0    $ 200,000,000      $ 0    $ 0

BNP PARIBAS

   $ 0    $ 200,000,000      $ 0    $ 0

THE BANK OF NOVA SCOTIA

   $ 0    $ 200,000,000      $ 0    $ 0

BBVA COMPASS

   $ 0    $ 140,000,000      $ 0    $ 0

CITIZENS BANK, N.A.

   $ 0    $ 115,000,000      $ 0    $ 0

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

   $ 0    $ 115,000,000      $ 0    $ 0

BRANCH BANKING AND TRUST COMPANY

   $ 0    $ 0    $ 0    $ 109,700,000  

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

   $ 0    $ 100,000,000      $ 0    $ 0

SANTANDER BANK, N.A.

   $ 0    $ 100,000,000      $ 0    $ 0

NATIONAL BANK OF ARIZONA

   $ 0    $ 0    $ 0    $ 60,000,000  

BOKF, NA D/B/A BANK OF ARIZONA

   $ 0    $ 55,000,000      $ 0    $ 0

MIDFIRST BANK

   $ 50,000,000      $ 0    $ 0    $ 0

THE NORTHERN TRUST COMPANY

   $ 0    $ 0    $ 0    $ 35,000,000  

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY

   $ 0    $ 0    $ 30,000,000      $ 0

THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH

   $ 25,000,000      $ 0    $ 0    $ 0

LAND BANK OF TAIWAN, NEW YORK BRANCH

   $ 20,000,000      $ 0    $ 0    $ 0

TAIWAN BUSINESS BANK, LOS ANGELES BRANCH

   $ 20,000,000           

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH

   $ 15,000,000      $ 0    $ 0    $ 0

CHANG HWA COMMERCIAL BANK, LTD.

   $ 15,000,000      $ 0    $ 0    $ 0

BANK OF TAIWAN, NEW YORK BRANCH

   $ 15,000,000      $ 0    $ 0    $ 0

TAIWAN COOPERATIVE BANK

   $ 15,000,000      $ 0    $ 0    $ 0

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 0    $ 0    $ 9,562,500      $ 0

TOTAL

   $ 175,000,000      $ 3,425,000,000      $ 39,562,500      $ 204,700,000  